 OLIN CONDUCTORSOlin Conductors,Olin Mathieson Chemical Corpora-tionandLocal 124,International Brotherhood ofElectricalWorkers,AFL-CIO. Cases 17-CA-3912and 17-RC-5999August 27, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn March 20, 1970, Trial Examiner Ramey Dono-van issued his Decision in the above-entitled proceed-ing,finding that Respondent had engaged in, andwas engaging in, certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision The Trial Exam-iner also found that Respondent has not engagedin certain other unfair labor practices alleged in thecomplaint. In addition, the Trial Examiner foundthat Respondent had engaged in objectionable conductwith respect to the election held in Case 17-RC-5999, and recommended that the election be set aside.Thereafter,Respondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof,and the Union filed cross-exceptions. Respondent sub-sequently filed a brief in opposition to the Union'scross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, as modified herein.Unlike the Trial Examiner, we do not think thatthe unfair labor practices herein warrant either arefusal to bargain, finding based on the Union's cards,or the issuance of a bargaining order, under thestandards set forth by the Supreme Court inN.L.R.B.v.Gissel Packing Co.,395 U.S. 575. In our view,the 8(a)(1) violations found by the Trial Examinerare neither so extensive in nature nor so pervasivein character as to preclude the holding of a fairrerun election.'ORDER467Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, as modified below,and hereby orders that Respondent, Olin Conductors,Olin Mathieson Chemical Corporation, Sedalia, Mis-souri, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:1.Delete paragraphs 1(a) and 2(a) from the Recom-mended Order and reletter the subsequent paragraphs,accordingly.2.Substitute the following for paragraph 1(b) ofthe Recommended Order:"(b) Soliciting and/or adjusting, in a context ofunion organizational activity, complaints, and griev-ances from its employees for the purpose of removingemployee support of the Union, or any other labororganization."3.Delete the last part of paragraph 2 of the Appen-dixwhich reads "the support that a majority ofthe employees had given to the Union initially andwere a material factor in causing a majority of theemployees to vote against the Union," and substitutetherefor the following: "the holding of a free andfair election."4.Delete the third and fourth paragraphs of theAppendix and substitute therefor the following:"Accordingly, our employees are advised that:"5.Delete paragraph 2 on page 2 of the Appendixand substitute therefor the following "We will notsolicitemployee grievances in a context of unionorganizational activity for the purpose of removingemployee support of the Union, or any other labororganization."[Direction of Second Election' omitted from publi-cation.]MEMBER FANNING, dissenting in part:Iwould adopt the Trial Examiner's decision withoutmodification.SeeSchrementi Bros, Inc,179 NLRB No 147In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access to a list of votersand their addresses which may be used to communicate with themExcelsior Underwear Inc,156 NLRB 1236,NL R B. v Wyman-GordonCompany,394 U S 759 Accordingly, it is hereby directed that anelection eligibility list, containing the names and addresses of all theeligible voters,must be filed by Respondent with the Regional DirectorforRegion 17 within 7 days after the date of issuance of the Noticeof Second Election by the Regional Director The Regional Directorshallmake the list available to all parties to the election No extensionof time to file this list shall be granted by the Regional Director exceptin extraordinary circumstances Failure to comply with this requirementshall be grounds for setting aside the election whenever proper objectionsare filed185NLRB No. 56 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy colleagues adopt the Trial Examiner's findingsand conclusions that Respondent violated Section8(a)(1) of the Act in the various ways fully detailedin his decision. They adopt as well his findings andconclusions concerning the Union's majority status.They reject, however, his further conclusions thatRespondent's refusal to recognize the Union as theexclusive representative of its employees violated Sec-tion 8(a)(5) and that a bargaining order is a necessaryremedy if employees' desires for Union representationare to be effectuatedThe Trial Examiner based his conclusions on theteachings of the recent Supreme Court decision inN.L.R.B. v. Gissel Packing Company,395 U.S. 575.My colleagues' bare conclusory statement that theunfair labor practices "are neither so extensive innature nor so pervasive in character as to precludethe holding of a fair rerun election"does not persuademe that the Trial Examiner's analysis is in error.Accordingly, I dissent from my colleagues' failureto find an 8(a)(5) violation and to impose a bargainingorder as a remedy for Respondent's unfair laborpractices.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner- The charge in thiscase was filed on May 14, 1969, by Local 124, InternationalBrotherhood of Electrical Workers, AFL-CIO, herein theUnion. The General Counsel of the Board, through theRegionalDirector,Region 17, issued a complaint underdate of August 29, 1969, against Olin Conductors, hereinRespondent or the Company The complaint alleges variousacts to be in violation of Section 8(a)(1) and (5) of theActRespondent denies the alleged violations. Objectionsto an election that was held on May 7 and 8, 1969,were filed by the Union and the objections were consolidatedwith the aforementioned complaint for the purpose of hear-ingA consolidated hearing was held in Sedalia, Missouri,from September 30 through October 3 and October 28through 31, 1969.1In its brief,Respondent complains that the Board agent in investigatingthe charge did not ascertain Respondent'sposition regarding conductof SupervisorsManley and Cloud and that Respondent first learnedof the involvement of these two men when it received the complaint,issued August 29, 1969 Respondent filed its answer to the complaint,dated September 9, 1969, denying generally all allegations of unfairlabor practicesRespondent made no effort,formally or informally, toinform the Board of any information or facts regarding Manley andCloud after it became aware of their alleged involvement Respondent'smotion for more definite statement,dated September 23, 1969, wasruled upon at the opening of the hearing on September 30, 1969 Theaforesaid motion referred to complaint allegations concerning Respondentand its named supervisors and requested certain additional informationsuch as the names of employees interrogated and so forth No distinctionwas made in the motion between Cloud and Manley and any othersupervisor and they were not expressly named by Respondent in itsmotion and the same type of information was requested regarding Respond-ent and its supervisors generally,with respect to the various complaintallegationsRespondent had adequate opportunity,if it wished,to acquaintIJURISDICTIONAt all times material, Respondent, a Virginia corporationhas operated a plant at Sedalia, Missouri, where it manufac-tures and ships, in interstate commerce, electrical wireand cable. In the conduct of its business, Respondent,from its Sedalia facility, annually purchases goods valuedin excess of $50,000 from suppliers in states other thanMissouri.Also, in the course of its business, Respondent,from its Sedalia plant, annually sells and ships goods valuedin excess of $50,000 directly to enterprises located in statesother than MissouriRespondent is an employer engaged in commerce withinthe meaning of the Act and the Union is a labor organizationwithin the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1967-68, Respondent built a new plantin SedaliaConstruction progressed and equipmentwas installed until,in July 1968, production commenced. Facilities, such ascomplete indoor plumbing, various doors and relatedappurtenances, were not complete at thetimeproductiongot under way but the completion of construction andthe commencement of production proceeded during thesameperiod.According to Plant Manager Fredrickson and PersonnelManager Candler, the management concept placed in effectat the new plant was that of "participativemanagement "This approach involved the theory, as explained by manage-ment, that people are basically honest and that they derivesatisfaction from achievement.A crucial aspect of theapproach is effective communication between employeesand management.Maintenance of competitive and compara-ble working conditions, pay, and benefits also appears tohave been part of themanagementapproach.Some of the specific implementation of the foregoingmanagementapproach was that productionand maintenanceemployees were paid a salary and not paid by the thehour; employees were not required to punch time clocks,and fringe benefits in the form of various types of insurance,pensions, a thrift saving plan to which the Company contrib-uted stock, applied to both management and rank-and-filepersonnel although proportioned to the status of theparticularjobs and positions.A booklet prepared by the Company and issued to newemployees set forth a great deal concerning company person-nel policy. Among the statements therein was that it wasOlin's policy to pay andmaintaincompetitive compensationthe General Counsel, off the record or on the record, with any evidenceitwished to reveal regarding Cloud and Manley,either at the inceptionof the hearing or before it put on its defense or as a part of its defenseit chose the latter Respondent was not denied an opportunity to settlethe case in whole or in part at any stage Such amendments as werepermitted at the hearing were of a minor nature andsun generawiththe original complaint allegations Respondent,in our opinion,had ade-quate opportunity for cross-examination,the preparation of its case, andthe introduction of evidenceWe are not persuaded that either theBoard's rules and regulations or the Administrative Procedure Act weretransgressed OLIN CONDUCTORS469and insure that its pay plans reflected local and area trends.More explicitly,managementhad orally taken the positionthat its pay plan would be equal to or better than thoseof other plants in the Sedalia area. The booklet devoted12 pages to describing employee benefits such as 8 paidholidays; vacations, up to 6 weeks, insurance of variouskinds; retirement plan; thrift plan; leave of various kinds,educational assistance; and other items Under the headingof employee-supervisor communication the booklet stressedthe importance of communication to and from all employees.Itwas stated that the Company would keep employeesinformed of its problems, progress and policies and encour-aged employees to pass on to their supervisor any ideasor suggestions and opinions about company policies andthereby both parties could learn of "misunderstandingsand dissatisfactions.and take prompt corrective actionif needed." Employees were encouraged to go to othersin the plant regarding "ideas, suggestions or complaints"if they were unable to go to their supervisor for somereasonAlthough not set forth in the employee booklet, theevidence is clear that it was one of management's conceptsat the Sedalia plant that its management policies of participa-tion,effectivecommunication, competitivewages andattractive fringe benefits would enable the plant to beoperated without a union. Kurtz, a union adherent anda member of the union-organizing committee, testified thatat an orientation meeting for new employees in September1968 when he was hired, either Fredrickson or Candlersaid that the plant had a new type of operation and manage-ment felt that "we" could get along better without a unionand they wished to use this new form of operation aslong aspossible although sooner or later a union wouldprobably come in, it was said, according to Kurtz, thatthe Company was notantiunionand that the Companyhad many unionized plants 2 Candler, in describing theorientationsessions,testified to substantially the sameeffect, stating that at the orientation session a short historyof the labor movement was given and the statement wasmade that a majority of Olin's plants do have unions,further, that although the Sedalia plant is not antiunion themanagement believes thata unionisnot necessary andmanagement has a better way of operating than what tookplace years ago whenunionsmay have been necessary.Since the Company regarded communication as the keyfactor in its operational policy at the Sedalia plant, theplant manager held meetings with the operating employeesat periodic intervals, about every 2 or 3 months.' At themeetings, Fredrickson, prior to March 1969, would speakabout such matters as progress in plant construction; ho,the plant was doing production-wise; problems of the amountor quality of production in the plant or in particular depart-ments; when or if some new equipment was arriving ortThe Companyhas 60-70 plantsin the United States'The aspect of the case pertaining to meetings both before andafter the advent of the Union in March 1969, is important and wasthe subject of testimony by many witnesses called by the respectivepartiesWe have carefully considered the record and have appraisedthewitnesses and we have distilled and synthesized from the recordof testimony and exhibits our factual description of what occurred andwhat the factual situation waswas ready for installation and, generally, would endeavorto inform employees about the plant situation and its pro-gram, policies, progress, and problemsAt the conclusionof his remarks, Fredrickson would ask for questions andemployees would ask questions and would be answeredby Fredrickson The shift supervisors, who are the lowestrank in the supervisory hierarchy, met with individualemployees at various intervals pursuant to what was knownas the "talk plan." As thenameimplies, the talk planwas part of the implementation of the communicationspolicy between management and employees The shift super-visor sat down with an individual who was on his shiftand would tell him how he was doing in his work, conduct,and so forth, how he might improve or whatever, andwould invite comment from the individual from the latter'spoint of view These sessions were held more frequentlywith a new employee and thereafter were held at regularintervals every few months In addition to the individualsessions, the shift supervisor held group meetings withall the employees on his shift.Thereis littledoubt that in a new plant such as theCompany's Sedalia plant there were a variety of changesin the plant building, equipment, working conditions, andso forth. It is probably true that most, if not all, suchchanges were in the nature of improvements in workingconditions and conditions of employment and were soregarded by both management and employees Thus,initial-ly, the plant operated without indoor plumbing, there werevarious doors that were not installed, and other itemsof similarnaturewere not yet installed, or, like severaldrinking water coolers, were in place but not hooked upThese matters were taken care of in time in the pre-March 1969 period Changes of the foregoing nature donot necessarily indicate any unique responsiveness or flexibil-ityon management's part to employee complaints sincewhat occurred was simply completions of management plansthat had been delayed by factors not uncommon in gettinga new plant into full operation Thatmanagement wasinterested in having a good physical plant and a goodefficient place to work and a work force with good moraleis clear.It is also true that during the same period managementmade changes in equipment and policies at theinitiationof an employee or employees. For instance, there wasa piece of equipment, a cold weld, which initially hadto be carried around by hand;later,a suggestion wasmade that the cold weld be placed on wheels Evidently,because thesuggestionwas both sensible and reasonable,thiswas done. In the melt cast department, a properzimachine, whose proper operation had entailed considerableattention,was at one point operated by a man who wasa temporary replacement for the injured regular operatorSubsequently, when the job was opened for bids, the lineof progression for bids on this machine was, at the time,based on seniority in the line The temporary operator,who was not in the line of progression, complained ofhis exclusion from the bidding. Management then decided,that experience on the machine should be counted andthat the temporary operator should not be bumped bya man possessingseniority in the existing line of progressionAlso, during this period, becuase of problems with the 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperzi, a group of employees were working 6 days aweek and sometimes around the clock, A time came whenthis group was supposed to work on a Sunday One ofthe men, Clark, spoke to his supervisor and told the latterthat Clark would like to speak to Fredrickson. This wasarranged and Clark explained to Fredrickson that the menwanted some time off. According to Clark, Fredricksonmade arrangements "so we could have some time off onthisparticularweekend." At another time, in the samedepartment, the safety committee called management'sattention to a loose walkway and as a result the walkwaywas welded in position.B.Union OrganizationThe first indication of union interest,in the plant cameinSeptember 1968, when the instant Union passed outsome handbills at the plant entrance. As far as appears,this effort was brief and abortive. Later in the year, theIAM passed out some handbills but this, too, was briefand abortive,aswas similaractivityby the Teamstersearly in 1969. On February 9, 1969, representatives ofthe instant Union helda meeting at a Sedaliahotel.Oneemployee attended.Meetingsat the same location wereheld on March 9 and 16, with 11 and 18 employees attendingthe respectivemeetingsat which,inter aka,union authoriza-tioncards were signed An organizing committee of sixor seven employees was formed T',ereafter, members ofthe committee distributed union authorization and member-ship cards to their fellow employees. Union leaflets weredistributed at the plant entrances to those entering theplant about March 17 or 18, 1969, and at various timesand places at later dates. Manyleafletsbore the namesof the members of the organizing committee. Union buttonswere worn in the plant and cards were distributed inthe plant with some discussion thereon by those involved.At least some of this activity was on working time andalthough supervisors were aware of such activity no proscrip-tion was placed thereon.On March 18, Fredrickson received a telephone callfrom Mock, a union representative, in which Mock claimedthat he had cards from Respondent's employees showingthat they wished to be represented by the Union EvidentlyMock claimed a majoritysinceFredrickson responded thathe had considerable doubt that Mock had a "majorityor number of cards that represented a majority " FredricksondeclinedMock's suggestionfor, ameetingto go into thematterand asked Mock why he did not try the electionprocedure.The Union, under date of March 18, wrote to Fredricksonclaiming that it represented a majority of Respondent'semployeesin anappropriateunit.'The letter stated thatit constituted "a formal and continuing demand for recogni-tion . . . ... It was stated that if the Company doubted'As set forth in the letter the unit was All productionand maintenanceemployees,employed bythe employer at its Sedalia,Missouri plant,including group leaders, leadmen,laboratorytechnicians,quality controland inspection employees,shipping,receiving and store room employees,tool room machinists, janitors and custodial employees,excluding officeclerical employees,guards,supervisors,and professionalemployees, asdefined inthe NationalLaborRelationsAct, as amendedtheUnion'smajority status, the Union would agree toverification of its authorization cards by a mutually accepta-ble impartial third party. An early meeting was proposedFredrickson received the letter on March 20 and respond-ed by letter of March 21 1 In his reply, Fredrickson statedthat "we" have "a good faith doubtthat the Unionrepresents a majority of our production and maintenanceemployees. It has been our experience that union authoriza-tion cards are an unreliable method of determining majoritystatus"The letter suggested that the Union usethe election procedure of the Board On March 20, theUnion filed with the Board a petition for certificationIn a unit of 82 employees on March 18, the Unionhad secured 53 authorization cards signed on or beforeMarch 17; 57 signed on or before March 18; 59 signedon or before March 20; 69 by April. The cards, all dated,were authenticated at the hearing either by the employeewho signed the card or by witnesses who had given thecard to the respective signers and saw the latter sign orreceived the signed card from the signer. There is noevidence that any of the foregoing cards was not signedby the employee signer whose name and signature appearsthereon.'The Board scheduled a hearing on the petition for April11, 1969At a conference on that date during the timescheduled for the hearing, the Union renewed or continueditsrequest for recognition. The Company declined. Theparties then agreed to a consent election and signed aStipulation for Certification upon consent electionTheunit agreed upon and set forth in the stipulation was-All production and maintenance employees, including groupleaders, shop servicemechanics, die reamers, shipping,receivingand storeroom employees employed by theEmployer at its Sedalia, Missouri, facility, but excludinglaboratory technicians, office clerical employees, professionalemployees, and guards and supervisors as defined in theAct.The election was held on May 7 and 8, 1969 Of approxi-mately 81 eligible voters, 34 voted for the Union and45 against, with 1 void ballot and 1 challenged ballotOn May 14, the Union filed the instant charge as wellas timely objections to the election.C Union Majority and Demand forRecognitionBefore proceeding to consider the alleged unfair laborpractices and objections to the election, we will considertwo of Respondent's contentions: 1) that the Union's demandfor recognition was made for an inappropriate unit and,2) that the cards were secured by improper inducement.'On March 19 union representatives and supporters sought to meetwith Fredrickson in the plant He refused to see them on the groundthat there had been misrepresentation used in arranging the meetingThe alleged misrepresentation was that he had not been told that nonem-ployee union representatives were to be included in the delegation'The cards readAuthori/ation For RepresentationIauthorve theInternational Brotherhood ofElectricalWorkersto represent me in collectivebargainingwith my employer[Name, Address Employer Classilication,Department,Date SignedI OLIN CONDUCTORS471In itsbrief,Respondent, in effect, contends that theunit set forth in the consent election agreement is an,or is the, appropriate unit and that there is no evidencethat laboratory technicians should be included in the unit.Since the unit set forth in the Union's demand for recognitionin the letter of March 18 expressly included laboratorytechnicians in the unit and the consent election agreementexpressly excluded such employees, Respondent thereforeasserts that recognition was sought in an inappropriateunit.'InMarch 1969, Respondent had five laboratory techni-cians, includingCloud,who was made a supervisor onMarch 17. The Union had two authorizations from amongthe above group, one dated March 26 and one dated April5 1 Neither card was included in our computations, above,as to the number of cards that the Union had in Marchwhen it made its initial demand for recognition or thereafterWith or without the inclusion of laboratory techniciansin the unit, the Union had a majority of cards at allrelevant timesAt no time did the plant manager, in declining recognitionto the Union, raise the question of unit, nor did he testifyat the hearing that this was an element in his position.The declination of recognition was asserted to be basedon the doubt as to the Union's majority which doubtapparently was based on the belief as asserted in the March21 letter of declination, that cards were unreliable as indiciaof employee desires and as confirmed by the refusal tohave theunioncards verified by an impartial third party.Moreover, in our opinion, the variation in unit as to laborato-ry technicians was a minor and insubstantial variationin the appropriate unit, the latter being the unit set forthin the consent election agreement, agreed to by both partiesand ratified by the Board's regional director in approvingthe agreement The minor variation in unit does not invali-date the Union's demand for recognition in March, 1969,and thereafter.'Respondent's contention that the cards were signed byemployees as the result of improper inducement rests entire-ly, except for one card concerning which Respondent allegesan additional deficiency, on the fact that the Union, byleaflet and orally, informed employees that initiation feeswould be waived for employees who signed a card beforea certain date The leaflet stated,inter aka:Any Olin employee who joins IBEW, Local 124 beforeMarch 31, 1969 will pay no-We repeat-no initiationfee.Any Olin employee who might choose to becomea member after March 31, 1969 will pay an initiationfee of only $1000It is apparent that the above refers to joining the Unionand membership in the Union. The Union had two formsof card of different color One was an authorization carddescribed, above, authorizing the Union to represent thesigner in collective bargaining. The other card was anapplication for membership in the Union Some employeessigned both cards, some did not The cards introducedin evidence at the hearing and the cards we have beendiscussingwere authorization cardsAs far as appears,an employee could sign an authorization card in the hopethat the Union could secure improved conditions of employ-ment and the same individual might have no intentionof becoming a union member,with or without initiationfee.The waiving of initiation fee would therefore haveno relevance to such an individual.10However, we feel that it is unnecessary to rest ourfinding on the above distinction. We will assume, arguendo,the situation to be the one most favorable to Respondent;namely, that the impression was general among employeesthat if you signed an authorization card or both cardsbyMarch 31, you would not have to pay an initiationfee '1Proceeding on the above premise, we note that Respondentin its brief urges us "to apply the logic ofLobue Bros"12and that Respondent undertakes to distinguishDIT-MCOCorp.,163 NLRB 1019. Both these cases deal solely withobjections to an election and not with a situation such'Inasmuch as Respondent points to no other discrepancy in theunit, we conclude that, except for laboratory technicians,the unit describedon March 18 and on April 11, when the consent agreement was signed,was the same We note that among the inclusions in the March 18unit were group leaders and leadmen The latter category is not mentionedin the April 1l unit either as included or as excluded It is likelythat, on April 11, when the parties sat down to describe the unit forthe election, it was revealed that the Company did not have leadmenSince group leaders were included in the April 11 unit and since theywould be higher ranked than leadmen and closer to the excluded superviso-ry category,itwould appear that if group leaders were included inthe unit, any leadmen would also be included if there was such a classifica-tion at the plant Among the inclusions in the March 18 unit weretoolroommachinistsNo such category appears in Respondent's jobclassifications,and in the April 11 unit there is the term, shop servicemechanicsQuality control and inspection employees are included intheMarch 18 unit but no mention of such a classification, either inor out,appears in the April 11 unitWe find no such classificationinRespondent's list of jobs Either there was no such class of workin the plant or quality control and inspection work may have beenperformed in part by laboratory technicians or by professional employeesor other production employees without this specific classification°Cloud was not one of the signers°As to minor and insubstantial variations in unit see fn 4, Boarddecision,and fn 11 of Trial Examiner's decision inThe Kroger Company,165 NLRB No 131, and cases cited11There isno evidence in the record or even intimation that anyunion representative or employee said anything about employees havingto join the Unionif it secured recognition or that anything was saidto the effect that the Unionwas seeking in any prospective negotiationsto secure a union shop clause in the contract,requiringmembershipin the Unionas a conditionof employment A furthernegative factoreven as tothe unmentionedunion shoppossibilitywas, as we shallsee, the Company's strong oppositionto the Unionand the plant manager'sdescriptionof the Company,"as a hard bargainer"in any possible negotia-tionswith a union "Hard bargainers"are employerswho rarely agreeto union shop clause contractsalthough, ofcourse,it is possible andthe two factorsare not necessarilyself-exclusionary11There islimited evidence on the pointThree or foursigners ofauthorizationcards thatare in evidence had been toldby the employeesolicitingthe cards that the Unionwas waiving initiationfees for thosewho signed before March 31Although there isno evidencethat suchwas the fact, if we assumethat someone believed that by signing an authorization card he therebyobligated himself to paying an initiationfee eventuallyand thereforedecided to sign the authorizationcard beforeMarch 31 inorder tosave the fee, the obviousand easiest solution to someone who didnot wish to authorizethe Unionto represent him in collective bargainingwas not to sign the authorization card and eliminate any obligationto pay an initiationor other fee11LobueBros,109 NLRB 1182 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDas is here presented where the 8(a)(5) allegation is basedon the position, as a necessary part of the allegation,that the authorization cards establish a valid union majority.The election was a central element in the reasoning ofthe DIT-MCO case.We do not view the facts in the instant case as equivalentto the situation where a union offers $5-$25 or free lifeinsurance if an employee will sign an authorization card "These are inducements of a nature that in themselves maywell induce the signing of a card irrespective of any interestthat the employee may have in union respresentation Anemployee originally not in favor of a union or opposedtheretomight sign a card as the price of free insuranceBut, in our opinion, this is not true of an employee whosigns a card albeit knowing that those who sign beforea certain date will not have to pay an initiation fee.If a man is an illiterate or has no interest in books,for any purpose, he is most unlikely to sign an authorizationor application for a book club. This would be true evenif the book club advertised that it was offering a 10 percentreduction in rates to all those who signed membershipapplications or authorizations before March 31 If an individ-ual signs a plainly worded authorization or applicationfor a book club and authorizes the club to send himand bill him for three books a year, it is reasonable toconclude that he knew what he was doing and that hewanted to receive some books from the club. He maywish to read the books, or he may wish to use the booksas gifts for others; or he may want some books to filla bookcase, or to place under wobbly table legs, or hemay wish to be able to say that he is a subscriber tothe club. In any event, it is clear that when he signedthe authorization for the club to send him books, thiswas what he authorized and what he intended. The factthat he signed before March 31 in order to take advantageof a 10 percent reduction in rates does not alter the factAn association to ban all vivisection in medical researchcould proclaim that it would waive its $100 initiationfee for all those who signed authorizations permitting andrequesting the association to represent them in appearingbefore a congressional committee to demand a ban onallvivisections. Signers of such authorizations would notinclude those who favored vivisection or who did not wishthe association to represent them By the same token,those who did sign, presumably, subscribed to the purposesof the association and wished it to represent them. Thewaiver of the initiation fee had not influenced and wouldnot influence those who did not favor the program ofthe association; the waiver of fee was simply a fringebenefit to those who, in any event, were, or were willingto be supporters of the purposes of the association orwho, in someone's opinion needed a little encouragementor incentive to take an affirmative act consonant withtheir viewsBy the same token, in the instant case, thesigners of union cards authorizing the Union to representthem in bargaining presumably intended to so authorizethe Union at the time they signed the cards The wordingof the card was clear "D. H Overmyer Co,170 NLRB No 69" If it be said that an employee opposed to, or not in favor of,union representationsigned anauthorization card because he believedWith respect to one card, that of employee "Block,""Respondent, in its brief, asserts that "Block" was toldthat the only purpose of signing a card was to get anelection 16 The testimony of Bolch varied at different points.On the particular aspect above-mentioned Bolch's eventualtestimony was that a fellow employee, who gave him thecard, told him "`Sign the card and we will get an election',something like that" and said "most of the guys hadalready signed, you might as well "" Bolch took the cardhome, signed it, and returned it a few days later Healso signed a union membership card concerning whichnothing had been said to him. Although Botch's authoriza-tion card is not determinative on the issue of majoritywe consider it a valid card and that it is properly includedin the union designation.We find that the appropriate unit is that set forth inthe election agreement as described above and as set forthin the complaint and admitted in the answer thereto. Wealso find that on March 18, 1969, and thereafter the Unionhad been designated as collective-bargaining agent by amajority of the employees in the appropriate unit by reasonof valid authorization cards so designating the UnionD The Election CampaignAt this point we return to the events between March,when the organizing commenced and the demand for recog-nitionwas made, and May, when the election was held.InMarch, following the advent of the Union, the Companytook steps to convince its employees that union representa-tionwas not in their best interest and to make clear,as it had when employees were hired, that the Companywanted to operate the Sedalia plant without a union asbaEgaining agent. As Candler testified, the Company under-took "to wage a campaign" to defeat the Union in thelatter's effort to attain the recognition and status of collec-tive-bargaining agent.Higher management at the plant began holding meetingsabout twice a week with lower ranking supervisors. Thelatterwere advised what they could and could not sayregarding the Union and were given material calculatedto be useful in defeating the Union, such as, copies ofcontracts in some union plants which, by comparison, wouldallegedly reveal that the Sedalia plant conditions were equiv-the union would eventually become thebargaining agent or becausethe individual felt that by signing a ard he thereh obligated himselfto eventually paying aninitiationfee in the Union and therefore couldsave the fee by signing the card before March 31, the answer wouldbe, as pointed out previously, on the latter aspect, that reason wouldmilitate againstsigning any card As to the man whosigned becausehe wanted to be on the winning side or to go along with his fellowworkers, this may occur in many humanactivitiesEvery individualis not similarly affected, but many are Similar motivativing factors occurin voting, purchasing of cars, houses, purchases of suits, dresses, andother itemsthat are in "style"or are popularThe man who subscribesto the book club because his neighbor subscribes is none the less asubscriber" "Block" in the transcript Evidently the name isBolchas he printedand signed his name on the union card which he authenticated at thehearing" Cumberland Shoe Corp,144 NLRB 1268" The card is dated March 17, at which time a majority had signedcards OLIN CONDUCTORSalentor superior to thoseinunion plants.The lowersupervisors, in turn, held meetings with their shift employeeswith considerable frequency, several meetings a week insome cases Fredrickson held 6 meetings in the plant onMarch 26, 27, 28 and an equal number on May 2, 3,5, a few days before the election. The meetings were gearedso that attendance was assured by employees on eachof the plant's various shifts. The numbers of employeesat these series of meetings ranged from 30-40 to 6, dependingon shift schedules and the staffing of the particular shiftEmployees were notified by their supervisors and by noticeson the bulletin board when to attenda meeting.Typically,a meeting was held at a change of shift. Employees goingoff shift and those going on shift would attend The formergroup would be paid overtime for the period of theirattendance at the meetings and the latter group wouldreceive regular time. The meetings varied from about Ihour to l hour 45 minutes, to 2 hours Variations wereattributable to the number of issues raised and thediscussion thereon. Although Candler was with Fredricksonat all the March and May meetings, Fredrickson was thespokesman, occasionally referring a matter to Candler forcomment.A substantial number of witnesses from both sides testifiedregarding the meetings Variations and conflicts in testimonyare present, not unexpectedly Some differences are explaina-ble byreasonof the number of meetings and the factthatwitnesseswere not present at the samemeetingsAll meetings did not have the same questions and responsesalthough they were basically in the same general areas.Fredrickson did not have a written speech but did havesome notes and at the May meetings he had union leafletsand commented thereon. Some matters came up at boththe March and May meetings and witnesses may not alwayshave remembered correctly at which particularmeetinga subject arose.Fredrickson began the March meetings by saying, insubstance, that it was obvious, in view of the Union'spresence and activity, that there was some unhappinessamong employees and that the Company had not beendoing as good a job as it thought it was doing and thereapparently was a better way for the Company to do thingsand that the Company believed that problems could beworked out among ourselves He said that in this areainvolving the Union and union activities he could neithermakepromises,nor threaten nor coerce employees, andthat when, in themeeting,questions would be asked aboutaspects that would involve the foregoing areas or aspectson which he was uncertain or could not speak, he wouldraisehis hand, illustrating by gesture Fredrickson thenwent on to speak about the production situation in theplant and the training of employeesand aproblem relatingtodamage to forklift trucks. He then asked for anyquestions, suggestions, problems, complaints, or commentsthat the employees had.A variety of matters was raised and addressed to Fredrick-son by employees at the various meetings. Among thetopicswas why the Company paid by salary instead ofby the hour;a suggestionthat new employees should notbegin working on a machine immediately but should spenda few days observing an operator on the machine before473actually commencing work, that the trouble with the forklifttrucks was the brakes, that certain employees had to walka great distance in the plant to get a drink of waterbecause there was no water cooler in their area and whyawater cooler could not beinstalled inthe area; whyhelpers on the 54-bobbin machine were not in the lineof progression to become operators on the machine sincethe helpers in many instances were the persons who traineda new operator, why an employee, if he bid into anotherline of progression, could not retain his salary and longevityaccumulated in his former fob;" if the Union came in,what would happen to the various fringe benefits thatthe employees presently enjoyedThe May meetings were also prefaced by Fredricksonsaying that he could not promise, threaten, or coerce employ-ees and that he would raise his hand to indicate if hecould not answer a particular questionHe had unionleaflets in his hand and he made comments on statementsabout various items in the leafletsHe then asked forquestions, suggestions, and problems from the employees.The items raised by employees pertained to the Unionand matters of interest to them as employees. Some topicsappear to have been common to both the March andMay meetings, for instance, the questions by employeesas to what would happen to existing employee benefitsif the Union became bargaining agentThe March meetings, in our opinion, to a large extentinvolved the employees' airing of their problems, complaints,and suggestions regarding their relationship with the Compa-ny with respect to various terms and conditions of employ-ment.Such action by the employees was in response tothe basic coloration and tenor that Fredrickson had impartedto the meetings by his opening remarks. By referring tothe union campaign and saying that its viability indicatedthat there was discontent among the employees and thatthe Company had somehow fallen down on the job, andthat there must be a better way for the Company todo things concerning employees, Fredrickson made it clearthat he wanted to correct the situation. The employeeswould have been indeed obtuse not to perceive that theplantmanager was asking for the airing of complaintsor grievances that had led employees to supporta union.Not only was this apparent from Fredrickson's remarksbut Supervisor Haley, who held meetings with employeeson his shift and with those on other shifts during theperiod from the latter part of March to the election inMay, had expresslysaid ina context of talks on theunion subject that the Company was a good-faith Companyand the employees should give it a chance, presumably,to take care of any problems or complaintsThe employees quite evidently understood that the plantmanager in March was tell.i.g them, in effect, that hewanted to know anything that was on their minds thathad lead them to supporta union.The obvious leverage" In a line of progression the Company had a series of salary stepswhich were effective after an employee had been in the preceding stepfor 3 months However, if, for instance, an employee had accumulated2months of longevity toward the next salary step, he would lose hislongevityaccumulationifhe had bid into a lower line of progressionThis was true in the past We shall be discussing when the situationchanged 474DECISIONSOF NATIONALLABOR RELATIONS BOARDof the situation, as indicated by Frederickson, was quicklygrasped by the employees It was not simply a situationas in thepre-Marchmeetingswhen theplantmanagerdiscussed production and department performances andthen asked for questions at the end." In March, the focuswas placed on the union activity as an indication thatthe Company had not been doing all it could and coupledwith an acknowledgment that the Company recognizedthat it could and would do better and was prepared todo so if the employees would simply advise the Companyof any problems or matters that bothered themIn response to Fredrickson's invitationat the Marchmeetings, an employee in the wire strand department com-plained of having to walk a substantial distance throughthe melt cast department to the nearest water cooler andhe wanted to know why a cooler could not be placedin or near his place of work Apparently this same matterwas raised at several of Fredrickson's March meetingsFredrickson said that the matter would be taken underadvisement.Within 3 or 4 days a water cooler was installedas requested.The fact that at the plant manager's meetings in March1969, the nature of the meeting was such that it evokedan employee complaint about the need for a water coolerand secured the prompt remedying for the deficiency, isindicative of the nature of the meeting as a sort of generalcomplaint session. The lack of a water cooler in the particu-lar location had been a fact since the plant had beenin operation.20 The employees who worked there had, quiteobviously, walked to other water coolers when they wanteda drink. The shift supervisors undoubtedly were awarethat there was not a water cooler in or near the particulardepartment.Yet, until the plant manager, in March, inin effect said to the employees, tell me anything that youhave on your mind, anything that has made you lessthan completely happy and thus led to support of a union," Althoughthe plant had paid its employeesby salary instead ofby the hour,itdoes not appear that at any meetingprior toMarchthe employeeshad felt thatmeetingswith Fredrickson or with theirindividual supervisors were appropriateforums forgeneral questions uncon-nected directly with productionproblems.But at theMarch 26-28 meetingswithFredrickson, the Company's express invitationin effect, to air any-thing that might concern an employee,was appropriately interpretedaswide enough to encompass questionsas to why the Company paidsalaries instead of hourly wagesAlthough it must havebeen a questionin the minds of some employees since the inception of the plant, thismatter hadevidentlynot been raised at any pre-March meeting Pre-March meetings conductedby Fredricksonwere not general grievanceforums Prior to Marchthe problem of a loose walkway was handledby an employeesafety committeeand the Company took steps to havethe walkway welded Thiswas not a matter raised atone of Fredrickson'speriodic pre-March productionmeetingsOther suchmatters appear tohave been raised through routine communication between employee andsupervisor and not at the plant manager'speriodicmeetingsWhile ques-tions had been invited and asked at such meetings in the past, themeetings were not general grievance forums precededby the plantmanageracknowledgingthat the Companyhad fallen down in its dealings withemployees and inviting the airing of any questions and problems thathad led employees to support or to encourage a union10In the beginning there were water coolers in the plantthat hadnot been hooked up They were hooked up around August 1968 Itwas fairly clear that the watercooler that the Companyinstalled asa result of the complaint at theMarch 1969meetings had not beenpartof the Company's plans for the buildingno employee had complained of having to walk considerabledistance to a water cooler 21 Since the plant manager attheMarch meetings was, in effect, asking employees totellhim where the Company had failed in satisfying them,theemployees respondedAnd the Company in turnresponded by rectifying promptly any reasonable complaint,e g , the water cooler installation 22One of Respondent's witnesses, Coley, a group leader,gave testimony about a water cooler situation that wasevidently the same situation and location as described above.In January 1969, Coley, who worked in the melt castdepartment, observed that employees from wire strand madea practice of coming through melt cast to reach a watercooler near a furnace. At the time, Coley, who was onthe safety committee, discussed with his supervisor theundesirability of coming through a department withoutbeing aware of the danger present in an area with whichone was not familiar, e g , being burned by being tooclose to the furnace from which "the metal splashes outat times", and that "there should be a water cooler installedup in their department . . . ." This conversation betweenColey and his supervisor took place around January 15. Itwas brought up again at a safety meeting I week laterColey testified that as far as he knew nothing wasaccomplished at the time about installing the water cooler.In view of the location and the departments involved andCandler's testimony that after August 1968, one watercoolerwas installed in lateMarch or early April andanother in mid-May 1969, it is apparent that the coolerinstalledwithin 3 or 4 days after a complaint at theFredrickson open forum meetings of March 26-28, 1969,pertained to the same location and situation raised byColey,without success, 2 months earlierThere is noevidence or claim that this particular water cooler situationwas being worked on for 2 months prior to Fredrickson'smeetingsRather it appears that with the advent of theUnion, the Company solicited complaints directly to theplantmanager at ehe meetings in March and promptlyremedied, within reason, any manifestation of employeeunhappiness or noncontentmentAnother matter that arose several times by employeecomplaints at the March meetings with Fredrickson was,why helpers on the 54-bobbin machine were excluded fromthe line of progression to become operators on the machinewhen an opening arose for the higher job. There is noevidence that over a period of months when the 54-bobbinoperation was in full swing that, from time to time, someonedid not become an operator by moving up the line ofprogression from operator on the 12-bobbin machine or" The company handbookstressed that communication was a basicresponsibility of a supervisor and that the immediate supervisor wasthe primary source of "information"for an employee and the personwith whom the employee should "discuss any problems" If, for somereason, the employee was"unable to go to your [his] supervisor", otherscould be approached" One employee,although sensing correctly the tone and tenor oftheMarch meetings,went a bit beyond the reasonable He asked Fredrick-son at the meeting why,since the Company was paying by salary,the amount could not be$10,000 Facetious or otherwise,the questionindicatesthe tone ofthe meetingset by Fredricksonas a general purgationof all complaints and aspirations OLIN CONDUCTORSsome place else in the line of progression An operatorfrom the latter machine, however, required some trainingand breakinginonthe 54-bobbin and the experiencedhelper on the 54-bobbin was the source of such trainingBut, the helper, by reason of the Company's engineeringand job evaluation studies of the bobbin operations andthe jobs involved, had been excluded from the line ofprogression to the operatorjob on that machineItwould be surprising if at least some helpers wouldnot have been unhappy about thesituationor that theCompany with its grasp of scientific management, andpolicy of having high employee morale, did not realizethat there was at least a possibility of helper frustrationQuite evidently, however, after weighing all factors, theCompany had set up and adhered to a line of progressionfrom which helpers were excluded This situation continueduntil theMarch meetings with Fredrickson.When thesubject was raised at the meetings by employee complaintsas heretofore described, Fredrickson said that the Companywould give consideration to the matter. Not long after,inApril, the helper job on the 54-bobbin was placed inthe line of progression."We earlier described the instance, before the advent oftheUnion, when the situation arose where there was atemporary operator on the properzi machine. Later, whenthe job was opened for bids, the temporary man complainedof his exclusion from the bidding. He filed a complaintunder the procedure described in the company handbookThe Company decided that he could bid on the job. Thiscomplaint had not been elicited by the plant managerat one of his periodic meetings.Indeed, although not in so many words, it is our opinionthat the company handbook well describes the nature ofthe plantmanager'smeetings with employees before theserious advent of a union Thus, ". .we [management]expect to keep you informed about the company-its prob-lems, itsprogress, its policies, and general informationwhich we think will affect you in your job." In otherwords, general information about the plant, the business,itsgoals and policies, and the question period thereafter,by reason of the very tone and nature of themanager'speriodicmeetingsof the above type, would be germanethereto. Such were the pre-March plant managermeetingswith employees These werenot generalgrievancesessions.Good management alone would dictate that top managementordinarily would not conduct and seek to handle all individ-ual employee unhappinesses and complaints in periodicmeetings,but would deal with broadermain issuesof plantgoals and policies. The handbook confirms that it is theimmediatesupervisor who is to be the employee's "mainsource of information" and "your problems" are to bediscussedwith him. The March and May meetings ofFredrickson assumed a different character with the plant" Candler testified that the helper situation came to the Company'sattention in February or early March when operators on the 54-bobbinwere bidding into the insulation department The 54 helpers trainedthe new operators on the 54-bobbin Nothing was done about the situationuntilFredrickson'smeetings at the end of March elicited employeecomplaints at a time when the Union had claimed a majority, hadrequested recognition,and had filed a petition for certification475manager himself countering the unionsituationby an effortto elicit and to deal with any reasonably legitimate com-plaintsthat any employee might have about the Companyor his work or conditions of employmentAt the March meetings one or more employees askedquestions about pay and longevity when an employee bidfrom one line of progression into another line of progressioninto different pay steps The aspect of concern was theinitial loss of higher salary and accumulated longevity inthe 3-month grade steps if a man bidinto alower lineof progression." Fredrickson responded and also calledon Candler for further elaboration The substance of thecompany response at the meeting was that it was alreadycompany policy that an employee did not lose the salaryhe was making or his accrued longevity by bidding downinto another line This was the first announcement to theemployees that such was the case All the employee witnesseswho testified on the subject testified that they had beenunaware of such a policy prior to the March meetings.No one testified otherwise The Company admits that itnever had made any general announcement of such a policyprior to the meeting and that such a policy was at leasta change in important respects from the policy as it hadexisted as late as early 1969.Assuming,arguendo,that the policy had in fact beenchanged by the Company prior to the March meetings,the first public announcement of a policy or a changedpolicy that was beneficial to the employees has significance.The benefit was announced in the context of themeetingswhich we have described in their ambit of the Company'sefforts to rectify any causes of discontent among employeesthat had led them to lend support to the Union In viewof the Company'slong existingand proclaimed policy ofopen two-way communication with employees about compa-ny rules and policies, the prior nonannouncement is noteasily understood The Company furnished no explanationwhy this changed policy was not publicly or generallyannouncedat a time antedatingthe Union, when the changeassertedly occurredAt the hearing the Company devoteditsexplanationto aneffort to show that the changedpolicy, although unannounced, took place prior to the MarchmeetingsAccording to Candler, the aforementioned change inpolicy stemmed from the fact that at the end of Januaryand early February 1969, employee Cockrum bid downinto another line. He complained about the loss of hislongevityand cut inpay that resulted from the moveCandler then discussed the matter with department supervi-sorRuth and, according to Candler, it was decided tochange the policy so that a man would not receive acut or lose longevity when he bid down Apparently thedecisionwas made about March 10, 1969, although thisisnotentirely free of doubt. The Company introducedamemorandum, dated March 10, from Candler to hisclerk stating: "From now on, anyone bidding down injob will hold their salary Dave Gregory, Dincell Cockrumand Roy Dietzman should be paid backpay . . . check" Downbidding might be motivated by the nature of the work inthe different lines and perhaps ultimate higher financial return 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDyour cards ..to see if anyone else should be paidbackpay."Cockrum left the Company on March 14. Althoughitisnot clear, he may have been informed by the timehe left that he would receive backpay for the money helostwhen he bid down in January and February 1969Gregory and Dietzman, as well as White, Clark, and Kurtzwho had all lost money by bidding down in the January-March period were unaware of any change in companypolicy until Fredrickson announced it at the March 26-28 meetings. The payroll records of all 6 men, aforemen-tioned, including Cockrum, were admittedly changed sothat they reflect no loss of pay, from January 1969 on,by reason of having bid into a lower line of progressionIn short, the original entries in January-March, whichshowed what occurred at the time, namely, lower paywhen the individual bid down, have been changed to showthe new policy, announced by Fredrickson at the Marchmeetings, as, in effect from January on. Neither Candlernor anyone else was able to state when the payroll records,above, were actually changed.25In any event, with the possible exception of Cockrum,theMarch Fredricksonmeetingswere the first time anyemployee, including Gregory, Dietzman, Clark, White, andKurtz, was aware that the Company had changed its policyon downbidding. The six employees who had actuallyincurred losses in pay when they bid down in January-March 1969, received, at a later date, backpay pursuantto the new policy Candler testified that the employees,above, probably did not receive their backpay until afterthe Marchmeetings.26Itisthe opinion of the Examiner that Fredrickson,at the March meetings with employees, after referring tothe presence of the Union as an indication of employeedissatisfaction and an indication that the Company wasnot treating the employees as it should, did, in effect,solicitand invite the airing of employee dissatisfactionswith a view to correcting such matters and thus removeallor some of the causes and the reasons that, in theCompany's view, had led to employee support of the UnionThis conduct was central to the campaign that the Companyadmittedly embarked on to defeat the Union It occurredafter the Union did represent and had claimed that itrepresented a majority of Respondent's employees in anappropriate unit; and at a time after the Union had requestedrecognition from Respondent as the collective-bargainingagent and had filed a petition for certification with the13The onlyother evidence bearing on this matter is a posted notice,signed by Candler, dated April 1969,explaining the pay system andgiving examples of what occurs when an employee bids from one lineto another" It is clear that five of the men did not receive their backpayuntil after the March meetings and received it in April and May However,in the question addressedtoCandlerat the hearing regarding timeof receipt of backpay by employees, one of the names expressly includedin the question was that of Cockrum As indicated, Candler repliedthat the backpay probably was not received until after the March meetingswhich were 2 weeks after Cockrum had left the Company (March 14)If the new policy was in effect on March 14 it would seem reasonableto believe that Cockrum would have received, when he left,allpaydue him, including backpayBoard.We find such conduct by Respondent to constitutea violation of Section 8(a)(1) of the Act 2'In the Company's 29-page employee handbook whichevery new employee had received, 12 pages, as previouslynoted, were devoted to setting forth and describing employeefringe benefits, exclusive of wages. The benefits included8paid holidays; vacations up to 6 weeks; a variety ofinsurance coverages, a retirement plan with rights andprovisions for either "early" or "normal" retirement; athriftplan to which the Company contributed commonstock proportionate to individual investment in the plan;paid sick leave, an educational assistance program for furtherformal education, and various other benefits.21 Simply asamatter of general observation and without undertakingany expert or comparative judgment, it can be said thatthe Company had a benefit program that would be wellregarded by employees This is confirmed by the fact thatin both the March and May meetings conducted by Fredrick-son and in the meetings conducted by supervisors duringthis period, the question arose many times from employeesas to what would happen to existing benefits if the Unionwas successfulingainingbargaining rights.There wasobvious concern and interest in this area which, in ouropinion, would not have been the case if the benefits wereminimalor poorly regarded.In one of its leaflets the Union set forth its programfor the plant. Such things as a substantial blanket wageincrease, increased shift bonus, additional paid holidays;and so forth, were enumerated, but, on the whole, thevarious existing benefits at the plant were not specificallymentioned. Rather, the benefits were covered by item 10in the program which said, "the retention and improvementof all other benefits and working conditions" in a contract" "The Respondent'smain purposewas to learnwhat complaintsthe employees had which might cause them to "ant d union[Such conduct] would naturally lead the employees to believe thatRespondent was inviting direct dealing and thus suggesting that union-organizing activities were unnecessaryConduct ofthat nature, whenengaged in,aswe finditwas here,for the purposeof underminingunion organizationalefforts, constitutesan infringementof employeerights under Section 7 of the Act"InternationalHarvester Co,179NLRB No 124 "We can conceive ofno conduct which is more calculatedto underminethe Unionand dissipateitsmajority than when the employer,as here, solicits and adjustsemployees'grievances and engagesin collectivebargaining with them while conducting a campaign against unionization,particularlywhere, as here,the Respondent'sefforts weresuccessfulTexacoInc (Evansville, Indiana Bulk Station),178 NLRB No 72"[The Board] found thatreference[in a speechby the plantmanager]to the fact that the Companywas now actually looking into betterinsurance programs exceeded permissible limits of expression since itconstituted a promiseof benefit calculatedto influencethe outcomeof the runoffelection-[which] tendedto suggestthat 'the sourceof benefits now conferredis also the source fromwhich future benefitsmust flow and whichmay dry up if it is notobligated'(CitingNLR Bv ExchangePartsCo,375 U S 405 (1964))"We conclude that this finding of theBoard is supported by substantialevidenceThe mere fact that the employees had heardsimilarpromises in the past does not changethe fact thatthe promise wasrenewed andthe benefitmade to appear more imminent in an effortto infringe upon the employees'freedom of choice foror against theCarmen [Union] "N.LR B v United States Railway Equipment Co.,424 F 2d 86, (C A 7)_'Among a numberof additional benefits the booklet listedWorkmen'sCompensationand SocialSecurity From the booklet's description underthese headings,theCompanywas complyingwith state and Federallaw, respectively OLIN CONDUCTORSSince the Company and the Union were bothissuingnumerous leaflets and letters, a letter signed by Candlerwas sent to all employees on the important subject ofbenefits.The first paragraph of the Company letter statedthe belief that the Company's benefit program for "salariedemployees" at its Sedalia plant was "among the finestavailable anywhere..These benefits were establishedfor you when we started the Sedalia plant on a full-salaried,non-union basisThese benefits are guaranteed to allsalaried employees If any union should gain representationof our plant . . , it can attempt to improve benefits bynegotiations, and if it fails in this attempt, it may strikeNegotiations involve a give and take; therefore, yourpresentbenefitsmay be the subject of negotiationsRemember No union can guarantee that your benefits willremain unchanged "Before describing the balance of the letter, it is appropriateto comment on the foregoing. We do not consider thestatements therein to be illegal or untrue but it is ofsome importance to understand what the Company wastelling its employees about existing benefits since we willbe considering other evidence on the company positionregarding benefits and the entire picture is appropriatelyviewed in an overall context.As we read the first paragraph, and, as we believe theemployees, who were more sensitive than we are on thesubject of how the advent of a union would affect theirexisting benefits, read it, the following emerges as to whatthe letter said and how it was understood: This outstandingbenefit program was entirely attributable to the Companywhen it started the plant "on a non-union basis" andwith employees whom it decided to pay by salary andnot by wages. Under the aforementioned conditions theCompany has "guaranteed" and will guarantee the existingbenefits to all salaried employees. How important was andisthe nonunion basis to the fine benefit program andis there a significant or necessary nexus between the two?We employees do not really know but we do know thatevery employee is given an orientation talk in which theCompany states that it wants to operate a nonunion plantand considers a union unnecessary; and during this currentcampaign the plant manager and the supervisors are express-ing their opposition to having a union and in numerousleaflets and letters the same position is expressed and thedisadvantages of having a union are stressed.We alsonote that in this letter of Candler's he apparently consideredit important to state expressly that the benefits were estab-lished by the Company when it started the plant on a"nonunion basis." The Company's benevolence and goodwill could have been referred to by simply stating thatthe Company established the benefits when it started theplant.The Company also said in this same connectionthat the Company "guaranteed" the benefitsAn obvious question that occurs to the reader of theletter at this point is, what happens to the benefits, describedin the foregoing nonunion reference, if a union comesinto the plant.What does the letter say about this. Itstates that a union may try to improve the benefits andmay have to strike if it fails to secure company agreementto improve benefits.Whether by strike or otherwise theUnion is either successful or unsuccessful in improvingbenefits If successful, there is no concern by the employee477since existing benefits have not only been preserved butimproved. But suppose the Union does not strike to improvebenefits because the main concern of employees is to preserveexisting benefits which they regard as good, or supposethe strike to improve is unsuccessfulAssume thereforethat the matter of improving benefits is laid to rest.After speaking about possible attempts by a union toimprove benefits, what does the letter say about simplythe preservation and continuance of existing benefits Inthisfirstparagraph of the letter it is said that "yourpresent benefits" may be the subject of negotiations whichisa "give and take" processWhat does that mean? Well,if the Company "gives" more benefits or continues existingbenefits the Union may "take" either alternative.Whenthe employees were asking questions about what happensto our benefits if a union comes in, they were not concernedabout the foregoing situation They were expressing concernabout whether the existing benefits would be lost or takenaway if a union came in. Realistically and actually, theywere not thinking that the union advocated the abolitionof existing benefits, that the Union wanted to "take" thebenefits away. The Union program was to preserve andimprove existing benefits. The Company was aware of thisand this letter, a part of its campaign to defeat the Union,was directed to the employees' expressed concern aboutpossible loss of existing benefits with the advent of theUnion.The "give and take" in negotiations regarding "presentbenefits" about which the initial part of the company letterspoke was therefore not calculated to stimulate thoughtabout "give and take" in the direction described abovein our preceding paragraph. The "give and take," uponanalysis, focused on the possibility of "take" by the Companyin negotiations, by not continuing existing benefits. Whereason a "nonunion basis" the Company, as the letter said,had been, and was, guaranteeing the benefits, this wasnot true if a union came in because the Union couldnot "guarantee that your benefits will remain unchanged."Since neither Union nor employees would be adverse tochange if benefits were improved, who would be interestedina union guarantee against change in that directionThe change, of which the letter spoke that the Unioncould not, assertedly, guarantee against, was a downwardchange such as the discontinuance of existing benefits inwhole or in part The Company maintained and "guaran-teed" the existing benefits prior to the union advent sothe most obvious aspect of the "give and take" and whatwas meant by saying that the Union could not guaranteeagainst change in benefits, was that the Company wouldpropose and quite possibly effectuate the discontinuanceof benefits that had been established when the plant wasinstituted on a nonunion basis.The letter thereafter set forth the existing benefits andconcluded with the following:We stressagainthat these benefits automatically applyonly to salaried employees of Olin at Sedalia, andthatall benefits would be negotiated from scratch ifa unionrepresented you.Remember!OnlyOlin Conduc-tors can guaranteeyou the above benefits. [Emphasisours up to the word "you","Only"emphasized inoriginal letter.] 478DECISIONSOF NATIONALLABOR RELATIONS BOARDIf there was a degree of uncertainty and uneasinessconveyed in the first part of the letter as to what wouldhappen to existing benefits if a union came in, the lastparagraph clarified the matter. As far as benefits wereconcerned, when a union secured representative status, theCompany said, in effect, that we start with a blank pieceof paper, i.e, from scratch. All benefits would have tobe negotiated from scratch If the Union wants the employeesto have any of the existing benefits they will have tonegotiate for them and convince the Company to agreeto continue existing benefits Otherwise, the benefits, which,according to the letter, impliedly had ceased with theUnion's securing representative status,remain inthe discardand are no part of the clean slate from which the negotiationsfrom scratch begin Forinstance, if the Union and employeeswant the existing 8 paid holidays, the Company may ormay not agree. Perhaps the Company would offer only6 holidays or no holidays or no vacations or insurancewhen thereisa unionin the picture. As the letter said,only the Company can guarantee you "your present bene-fits."The above theme was reiterated in another bulletin orleaflet issued by Candler on April 14. It was entitled,"What A Union Means to You [the employees]." Among7 paragraphs of detriments and disadvantages of a union,there was included the following:Negotiated Benefits. All your benefits (Medical, Surgi-cal, and LifeInsuranceetc.) are subject to negotiation.Benefits that now are yours [when there is no union]would have to be negotiated in bargaining for a unioncontract [and you may end up with none of the existingbenefits, including medical, surgical, life insurance etc ]Since what the Company had said and was saying inwritten form to its employees about benefits had a durabilityand definiteness beyond oral statements, the latter wereheard in an overall context of the Company's basic writtenpronouncements and explanations. Moreover, in their manyoral speeches and statements on the subject of benefits,neither Fredrickson nor any supervisor repudiated or madestatements inconsistent with the written statements Indeed,in essentialrespects, the oral statements were confirmatoryof the written.There is some conflictamongwitnesses as to whetherFredrickson, in speaking about benefits if the Union camein,said that they would be negotiated from scratch ordid not use the phrase "from scratch." Overall, we donot view the resolution of this aspect as of critical importancebut we do not find that Fredrickson used the phrase "fromscratch."He said, in substance, that allexistingbenefitswould be negotiated and would be subject to the "giveand take" of negotiations.It is, asindicated above, ourview that the written and oral statements were intermeshedas part of overall compositestatementsby the Company.2919One of the witnesses wno testified that it was his recollectionthat Fredrickson used the words"from scratch"in saying that all benefitswould be negotiated if the union came in,later stated that it was possiblethat he was thinking about what the company had said in its letterabout bargaining from scratch This is illustrative of the overall messagewhich we believe was conveyed to the employees by the Company'swritten and oral statementsSince the words, "from scratch", were used in a companyletter to the employees, there is no particular reason whyFredricksonwould have deliberately sought to avoid itwhile speaking on the same subject. He simply used differentwords. The letter, in our opinion, did represent the companyposition and there was no conflict in oral and writtenstatements. The use or nonuse of a few particular wordsat one time or another is not determinative if the basicthemeis,aswas the case, unchanged and no effort, expressor otherwise, was made to repudiate, alter, or modify onestatement or anotherFurther,with respect to what Fredrickson and othersupervisors said orally about benefits, we find that in mostinstances they were asked questions about benefits byemployees at the numerous meetings being held by theCompany in its campaign against the Union in the periodMarch 26 to the May election. The questions in substancewere, what happens to our existing benefits if the Unioncomes in. We find that Supervisor Haley, who conductedmany meetings with his shift employees on theunionsubjectand who also was delegated to address other shifts onthe same subject, during the above period, saidat a meeting,as testified to by employee White, that, if we had a union,the benefits would all have to be "renegotiated"; we wouldhave to start it all over and each one would have tobe renegotiated separately. We find that Supervisor Manley,ina "talk-plan" discussion with Jobe, an employee onhis shift, said that, if a union came in, we would haveto negotiate for benefits we already had and there wouldbe give and take We credit employee Gregory that Fredrick-son said in a meeting that if aunioncamein all existingbenefits would be negotiated or would have to be negotiated,with no guarantee as to existing benefits. Kreisel, a supervi-sor and company witness, who, as a former rank-and-fileemployee had been opposed to the Union, testifiedthat, in April, Haley was askedat a meetingwhetherthe men would have any benefits if they voted for a union.Haley replied that the benefits would have to be negotiated.At another meeting, according to Kreisel, Fredrickson saidthat all benefits would be negotiated. At this and othermeetings, asKreisel and others testified, Fredrickson alsosaid that the Company was a "hard negotiator" whendealingwith unions. He said that at the Company's Chatta-nooga plant, which was unionized, there had been strikesand supervisors had run the plant at 50 percent capacityduring the strike.It is our opinion that written and oral statements byCompany representatives regardingexistingbenefits,an areaof great sensitivity and concern to the employees, weremisleadingand conveyed the basic theme that,as soonas a unionwas certified or was recognized, the existingbenefits became no more than a blank piece of paperor a cleanslate.As the Company told the employees,the benefits were given by the Company to employeeswhen it established the plant on a "non-union" basis and,under such conditions, were guaranteed by the Companyand "only" the Company could "guarantee" the existingbenefits, i.e , the continuation of the existing benefits. But,if a union camein, since "no unioncan guarantee thatyour benefits will remain unchanged," "all benefits wouldbe negotiated from scratch" and, startingwith a clean OLIN CONDUCTORS479slate,the parties will negotiate about benefitsWhat theCompany was saying was that to secure any benefits, theUnion will be obliged to negotiate or renegotiate eachbenefit and since only the Company can grant or guaranteeany benefit, the Union will have to persuade and convincethe Company in negotiations to continue any existing benefitor benefits, let alone to persuade and convince the Companyto improve existing benefits. Inasmuchas, inthe Company'swords, negotiations were a "give and take" process andthe Company was a "hard bargainer," it is obvious, andcertainly implied, that the Company may not agree tocontinue all or some existing benefits For instance, what,in effect, was being said to the employees when the Companystated that "all benefits would be negotiated from scratchif a union represented you" and that eachexistingbenefitwould have to be renegotiated is this; Sinceit is startingfrom scratch, the Union, in negotiations, if it wants paidholidays andinsurancefor the employees, may proposethat the contract provide for 8 paid holidays and healthinsurance, both existing benefits at the plant The Company,may be unwilling to agree to 8 paid holidays and maypropose 6; or the Company may express the view thatitisunwilling to agree to provide health insurance Inany event, if the Union wants any of the existing benefitsin the contract, it will have to negotiate for each oneand it will be dealing with a Company that describeditself to the employees as a "hard bargainer" in dealingwith unions }0In describing to employees what would happen to existingbenefits if a union came in, the Company was not simplyexpressing an opinion. If a union obtained bargaining rights,itwould have to deal with the Company and among thesubjects would be benefits. The Company's statements toemployees, therefore, as to what happened to existing bene-fits if a unioncamein was a statement of Company positionregarding benefits that the Company could and wouldimplement with the advent of a union. The statementabout all existing benefits having to be negotiated from9cratch or renegotiating each existing benefit, if a unioncame in, is as affirmative a statement and as much withinthe control of the Company as would bea statementby a company that ifa unioncame in the plant wouldbe closed. The Company informed its employees of whatitspositionwas as to existing benefits if a union camein and, in effect, that such would be its position in dealingwith the union.In our opinion, when a union is recognized or winsan election and is certified, or otherwise is the collectivebargainingagent,and thus comes into the plant, nothinghappens, by reason of that fact alone, to existing wages,hours, or other conditions of employment, including existingfringe benefits such as vacations, insurance, and so forth.The employer may not change conditions of employmentunilaterallywith the advent of a union Assume eitherpartyinitiates negotiationsabout wages and fringe benefitsThe Union proposes higher wages and additional andimproved benefits. The Company does not agree. Existing10The illustration we have given is a simplified one but one quiteconsonant with what the Company was saying to employees who werenot experts in labor lawwages and other benefits continue during negotiations. Ifthe Company proposes to cutexistingwages and to eliminateall or some existing benefits, the obligation on both partiesis that their bargaining proposals and negotiations thereonbe in good faith within the obligation imposed by Section8(a)(5) of the Act. Nothing happens to existing wages,benefits, and other conditions during the bargaining.Employer adherence to a proposal to cut or to eliminateexisting wages and benefits" would not be legally tenable,in our opinion, if the reason for such a bargaining positionwas the advent of the Union in the plant. The employercould not legally urge that its existing wages and benefitswere the result of its voluntaryaction inpaying suchwages andbenefits to its employees in the plant, whenitwas established on a nonunion basis, and, therefore,whena union came in, all existingconditions ceased andthe negotiations to establish some wage level or some benefitswould have to start from scratch. If the employer hada reason, unconnected with the advent of a union, forreducing existing wages and reducingor eliminating existingbenefits, the position would be tenable. For instance, ageneral economic depression or a majordownturn in aparticular business could well beconsistentwith a goodfaith proposal for wage and benefit cuts. In short, presuma-bly, the cut would have been necessary and forthcomingwhether or not aunioncame into the plant The adventof a union cannot be focused upon or be given as areason for taking away existing benefits or pointed to ascreatinga situationwhere all benefits must be negotiatedfrom scratch or renegotiated 32By its statement of position regarding existing benefitsif a union came into the plant, Respondent, in our opinion,in effect, threatened its employees with the loss, or possibleloss,of existing benefits and with the preservation andredemption of existing benefits as attainable only by bargain-ing-from-scratch-negotiations of the Union with an employerwho described itself as a hard bargainer when it wasdealingwith a union. Implicit in the foregoing detriment attachedto the advent of a union was the converse benefit ofthe continuation of existing benefits if the plant remainednonunion, as it had been when the Company establishedand guaranteed the benefits which,in theCompany's words,no unioncouldguarantee.We find such conduct to bein violationof Section 8(a)(1) of the Act.In the various talks during the period aforementioned,Fredrickson and lower supervisors dealt with a varietyof topics in response to questions and also made speecheson statements setting forth reasons why it was not inthe best interest of employees to vote for the Union. Itwas pointed out that unions could and did fine members11Both wages and fringe benefits are conditions of employment andtheir status is governed by the same legal considerations when a unionis the collective-bargaining agent" In negotiations,the parties may or may not trade off one or moreterms of employment against others They may agree,for instance, ona 15-percent wage increase but with elimination of an existing educationalfund program financed by the employer Each party agreeing for differentreasons and for reasons on each side that are, respectively,regardedas good This type of activity, however, is not negotiating all benefitsfrom scratch, nor is it what the Company statements conveyed 480DECISIONSOF NATIONALLABOR RELATIONS BOARDwho returned to work during a strike or who exceededunion-imposed production quotas; wage rates at the Compa-ny's unionized Chattanooga plant were compared with ratesat the Sedalia plant,that the Company customarily lookedfor supervisory material among its high producing employeesbut with a union this was very difficult since a uniontended to level production and to discourage high producersAreas which require more consideration are companystatements about plant expansion;cost-of-living increases;and layoffs.The company employee handbook refers to a policyof paying competitive compensation based on continuingstudies.It states that such studies will be conducted atleast annually and, if justified by the study,revisions willbemade on July 1 of each year.On its face, in ouropinion,thispolicy is not necessarily a policy of cost-of-living adjustments If other employers and employeesin the area did not receive a cost-of-living adjustment,presumably a policy of competitive compensation wouldnot require such an adjustmentEmployeeWhite testified that Fredrickson, in one ofhis talks during the period we are discussing,referredto the wage evaluation that was coming up in July Fredrick-son said that if the Union came in, the Company wouldprobably not go through with this since it would wantto hold everything back for bargaining purposes Adams,likeWhite, a General Counsel witness, stated that at aFredrickson talk he attended, there was a question aboutthe July wage evaluation,Fredrickson held up his handand said there might be something but he would not sayany more.Kurtz, another General Counsel witness, testifiedthat, at a meeting,he asked Fredrickson about the Julywage evaluationFredrickson replied that he could notspeak any further on the wage evaluation.At anotherpointKurtz testified that someone asked about a costof living wage increase Fredrickson said that, inthe Julywage evaluation,thiswould all be considered and "itwould at least cover the cost of living raises as it had takenplace in the last year" Elsewhere in his testimony Kurtzstated that,when Fredrickson was asked about the cost ofliving, he said that it was one of the matters about which hecould not talk,but said we are consideringitColey, agroup leader and company witness, testified thatFredrickson said that thecost oflivingwas going to beevaluated and wages adjusted inJuly but that, if the Unioncame in, this would have to be held backfor bargainingFredrickson's testimony on this aspect was limited to aresponseto companycounsel's question, i.eQ. Did youever tell employees if the union camein evaluations in July would be done away with?A. NoConsidering the number of meetings that Fredricksonand other supervisors held with employees during thisperiod and the number of topics that were covered, itis not easy to decide precisely what was said.The Examiner'sevaluation overall is that, in substance,Fredrickson affirmedthe existence of the Company's comparative wage evaluationprogram;thathe did not say whether there would orwould not be an increase in July, whether on a cost ofliving basis or otherwise;that he did say, in substance,that when a union secured bargaining rights, the contractnegotiation process was such that the Company woulduse any prospective steps it might have otherwise contem-plated as part of its bargaining position for the termsof a contract " For instance, as the Examiner sees it,after considering all the testimony and the witnesses' accura-cy and precision or lack thereof, if the Union won theMay election and bargaining took place in May and Juneor beyond, the Union might ask a 20-percent wage increase,the Company might offer 10, figuring therein a wage evalua-tion that might reflect justification for an 8-percent increase.The Union might argue that the Company was in effectoffering only a 2-percent increase since it would have given8-percent in any event And so the bargaining would goon with arguments and counterarguments. Briefly stated,this is what we believe using or holding something forbargaining purposes in the aforementioned context meantWe do not find Fredrickson's remarks, set forth above,to be illegal or unprotected.With regard to plant expansion, we find that, in substance,Fredrickson said that Olin might expand its operationsatSedalia or on the West Coast and that developmentand expansion depended on business, the performance ofthe plant, and related economic factors. In our opinion,Fredrickson did not threaten that there would be layoffsif the Union came in Nor, in describing bargaining betweena union and a company, where, he said, they would startfar apart in demands and gradually narrow their differencesand with possible agreement ending in a contract, or disa-greement, ending in a strike, did Fredrickson exceed permis-sible limits.We do not think it was improper to mentionthat there had been a strike at the Company's Chattanoogaplant, with the Company operating the plant with supervi-sors during the strike. Describing the Company as a hardbargainer was not illegal in itself There is no evidenceor attempt to show that this description was inaccurate.We do not equate hard bargaining with illegal bargainingWith the Company and the Union contending for theallegiance of employees, the latter are not imposed uponby being aware that neither path is entirely free of thorns.If the Union had had an 8-year relationship with fiveOlin plants in which the Union had never felt obligedto strike to secure a good contract, this fact could havebeen publicized by the Union as tending to show thata good contract at Sedalia might be anticipated withoutresorting to a strike Conversely, the Company could indicatepossibilities in the other directionNor are we convinced,as one witness testified, that Fredrickson said that theCompany had something good in mind, presumably forthe employees, if the Union lost the electionWith respect to interrogation, employee White testifiedthat in the latter part of March his supervisor, Cloud,had a "talk-plan" session with him After discussing White'swork and job performance with him, White states thatCloud asked him if he was in favor of the Union andWhite said he was. Cloud then gave his views to theeffect that he thought the Union was not the best way" It it doubtful, if the Union won the election in May, that theCompany could go ahead unilaterally and adjust wages because of awage evaluation study it had made in the period after the election OLIN CONDUCTORS481to go; and that if the Unioncame in,itcould be badfor business and there could be layoffs. Cloud states thatafter the talk plan material was covered, he simply askedWhite if he had received the Company letters (and othermaterial on the union subject) and if he had any problemsor questions. Cloud denies asking White if he favoredthe Union or saying thata unioncould be bad for businessand that there could be layoffsThisWhite and Cloud incident is not easily resolved.Inmany respects we considered White a reliable witnessand we have credited him on other aspects of his testimonyCloud was not particularly impressive, in our opinionHowever, we believe that White may have in his testimonyconfused Cloud with someone else In his testimony, Whitestates that, following the above remarks, he and Cloudcontinued their conversation and, as White was preparingto leave, Cloud said, "You may be right about the Union;I know very little about the Union. I have been a foremanallmy life "Cloud had been working for the Company a little overa year. He became a shift supervisor about March 17,1969.A shift supervisor is the lowest ranking supervisionin the plant.White and Cloud were on a first name basisand their relationshipwas afriendly one To the Examiner,it ishighly unlikely that Cloud, in connection with sayingthat he knew little about the Union, in effect explainedthe statement by saying to White that he, Cloud, hadbeen a foreman all his life. The latter remark was patentlyuntrue as both men must have known and it served nouseful purpose in the circumstances 34 We recognize thatthe unpersuasive nature of one aspect of White's testimonyabout his conversation with Cloud does not per se destroythe possible accuracy of the earlier portion of the sameconversation.Nor do we believe that White was otherwisean unreliable witness regarding other matters. However,we are not prepared to credit White on the critical partof his testimony regarding what Cloud said to himEmployee Jobe, a member of the union-organizing com-mittee, testified that a day or two after the unionmeetinginSedalia onMarch 16, 1969, he was standing in theplant's electric department. It was apparently in the morningat the beginning of a shift According to Jobe, his supervisor,Manley, wearing his street clothes, was coming in and"just sort of a greeting of the morning, the first thinghe said, `How many do you have signed up, Stan? [StanleyJobe]." Jobe said, "quite a few." At the time, Jobe hada group of union authorization cards sticking out of theshirt pocket of the coveralls he was wearing Jobe statesthat he and Manley then had a brief discussion aboutthe union activities Jobe did not recall any details ofsuch additional conversationManley denies that he had" There is no evidence that Cloud was a foreman prior to employmentby RespondentMoreover, the possibility is unlikely since, if Cloudhad been a foreman,itwould appear that it would not have takenhim 6 months with Respondent to reach the lowest rung on the supervisoryladderRespondent'splantwas a new one,with an indigenous workforce, and with supervisors,with the exception of top officials,evidentlyrecruited locallyAdditionally, even prior foremanship would not beconsistent with the assertion of having been a foreman all his life sincethe latter would include a substantial period when he was not a foremanat Olinany conversation with Jobe about union cards or thathe asked Jobe how many he had gotten signedAt prior places of employment Manley had been a com-mitteeman in a Steelworkers local union and had alsobelonged to another union The employees, including Jobe,who worked under Manley at the Sedalia plant, were general-lyaware of Manley's past union relationships Jobe, asa member of the union-organizing committee whose nameappeared as such on union campaign literature, made nosecret of his own union role He wore a union buttonand carried union cards in his pocket while at work. Hetestified that he talked about the Union in the plant andpassed out cards to other employees on company premises.Manley and other supervisors were aware of such activitybut did not interfereUnder the circumstances aforedescribed, the Examiner,while finding that the conversation withManley, asdescribed by Jobe, did take place, does not find the casualinquiry of, "How many do you have signed up, Stan,"to be illegal In our opinion, Jobe was not being coercednor can the inquiry be regarded as inquisitorialWe donot regard the statement of Manley as serious interrogationin a genuine effort to obtain confidential information andwe do not believe that Jobe so regarded it. In view ofJobe's open and well known union activity and solicitationin the plant,Manley's remark was little different thansaying. in Jobe's words, as "just sort of a greeting ofthe morning," "How are you doing, Stan." If an employeewas known as a dedicated fisherman and frequently talkedabout his fishing in the plant and had various hooks andtrout flies visibly attached to his pocket, it might be quitenormal for his foreman to greet him by saying, "Howmany have you caught, Joe" In the Manley remark wedo not find a coercive or inhibitory element.75Sometime in April 1969, Manley had a "talk plan"conference with Jobe Manley reviewed Jobe's work perform-ance with him and told him that he was doing fine. Thetwo men then sat around awhile and, according to Jobe,the talk got around to unions. Manley said that, if aunion came in, we would have to negotiate for benefitsthat we already had and in the give and take we wouldlose someManley did not refer to this conversation inhis testimony The discussion of benefits by Manley formedpart of the overall evidence in our consideration of theCompany's expressed position on benefits if a union camein.It is part of the context of the benefit subject, astreated by the Company in its letter to the employeesand the statements by supervisors regarding benefits, ifa union came into the plant. We have previously expressedour views on this matter.Mothersbaugh, a member of the employee organizingcommittee,whosename appeared on union leaflets, andwho wore a union button in the plant, testified that, aday or so before the May election, his supervisor, Gibson,who was "grinning," asked him if he had made up his" It can also be noted that in this case there is no indication thatthe company opposition to the Union relied on knowing the numberof cards that the Union secured or did not secure The Company'spositionwas, in effect,that the cards mean nothing and even if theUnion had a majority of cards,the real test was an election 482DECISIONSOF NATIONALLABOR RELATIONS BOARDmind how he wanted to vote. Mothersbaugh testified thathe knew Gibson was kidding and Mothersbaugh took thequestion as a joke because Gibson knew how Mothersbaughstood on the union The relationship of the two men toeach other was a friendly oneMothersbaugh does notremember what else was said and evidently both menconsidered the question as not requiring an answerApparently the General Counsel has abandoned the alle-gation that Gibson engaged in illegal interrogation of Moth-ersbaugh,since in hisbrief he states, ". .Gibson askedMothersbaugh a question, which both concede to be nothingmore than rhetoricalin viewof Mothersbaugh's open sup-port of the Union, as to how Mothersbaugh intended tovote." In any event, the Examiner finds no illegal interroga-tion by Gibson.Later, on the same day as the above incident, as Mothers-baugh was preparing to leave work, he encountered GibsonMothersbaugh remembers only a part of the conversation,but it evidently was on the union topic. He states thatGibson said that "unionismwas the same thing as Commu-nism" and that Gibson was not "kidding" and was "mad"when he made the remark The remark made Mothersbaughmad and he told Gibson that "the nonunion companywas Communismand in theUnion everyone had an equalvoice."The employee then left.The General Counsel arguesin hisbrief that an epithetsuch as the above "when the user of the statement, theemployee's boss was obviously incensed and angered, consti-tuted a threat." We have considered the General Counsel'scontention and the case cited. We are not persuaded thatGibson's remarks to Mothersbaugh, involving the use ofthe word "Communism" as to unions, constituted a violationof the Act and we so find.Lindemann, another employee member of the organizingcommittee, testified that early inMay, after Fredricksonhad conductedhismeetingswith employees in May, andshortly before the election, Fredrickson was in the plantand spoke to Lindemann as the latter was working. Linde-mann statesthat Fredrickson spoke about the wire thatthe employee was processing and how it was runningAfter a brief discussionalongthe foregoinglines,Fredrick-son asked Lidemann if he knew how he, Lindemann, wasgoing to vote.J6 Lindemann replied that it was quite obvioushow he was voting because he was aunionorganizer."Fredrickson then said that if there were any questionsthat arose in Lindemann's mind he would be glad toanswer them. This was the end of the conversation Accord-ing to Lindemann, in the past, prior to the May incident,above, he had seen Fredrickson in the plant work areaat various times and it was not uncommon for Fredricksonto say "hello" or "hi" or "good morning" to him andto ask how things were going and how the wire wascoming and so forth There was, however, no particularsocial relationship between the two men other than the" "After a littleshort discussion he asked me [Lindemann]if I knewhow I was going to voteQ If youknew how you were going to vote?A Yes, sir "" Lindemann's name as a member of the organizing committee appearedon union leaflets He wore a union button in the plantplant relationship of general manager and a rank-and-fileemployee. Prior to the May occasion there had been noconversation between Fredrickson and Lindemann on theunion subject.Fredrickson testified that in the March-May 1969 periodhe had probably spoken with Lindemann three or fourtimesFredrickson states that in no conversation did heask the employee how he was going to vote. Respondent'scounsel then asked his witness,Q. Did you have a conversation with him concerningthe Union at all?A. There was one, perhaps two, conversations.Q Tell us what was said.A. I did with Jim [Lindemann], as I did severalother employees, asked them if, as the election neared,if they had any questions or if there was any informa-tion, statements or fact that they had been told thatthey would like to crosscheck or double check, I hadresources and help, that I could sometimes get informa-tionthat they could use to help make up their mindsor they coulduse andcrosscheck something that hadbeen told them.The Trial Examiner credits Lindemann's testimony con-cerning his conversation with FredricksonThe conflictin the testimony of the two men,in ouropinion, is whetherLindemann was asked initially if he knew how he wasgoing to vote There is little other difference in the twoversions, except as to detail, regarding Fredrickson's askingthe employee if he had any questions or sought informationabout the subject matter of the conversation, which wasobviously the election and its issuesWhile the question was addressed to Lindemann by theplantmanager and not by some minor supervisor, wedo not regard this fact alone as highly significant or disposi-tive in the circumstances of this particular case. Fredricksonnot infrequently was in the plant work area and had oftenpassed the time of day or spoken to Lindemann concerninghow the work was going. The election and the votingwas a first time situation in the plant so obviously itwas not a prior type of reference. We do not regard thequestion addressed to the employee as coercive or hostilein content or in the context of all the circumstances. Thereisno evidence of a policy or an act of company reprisalagainstany individual for signing a union card or forbeing active in the union cause. Nor is there evidencethat the Company had conducted or was conducting aninquisitorial poll of the employees overall either as to wheth-er they had signedunioncards or as to how they weregoing to voteThe question, do you know how you are going to vote,is equivalent, in our opinion,to,have you made up yourmind or have you decided how you are going to voteAppropriate answers could be, yes, I know how I amgoing to vote; no, I do not know at this point how Iwill vote38Ina plant where a strongly coercive atmospherehad been engendered by direct threats ofad hominem'"A third answer could be that it is a matter personal to me whetheror not I know how I will vote OLIN CONDUCTORSreprisals and by actual reprisals, the question might wellhave been answered in either of the two foregoing ways,probably the latterThis would be particularly true ifthe employee was apprehensive or had reason to be. Receiv-ing answers of the foregoing type, it is a matter of speculationwhether, if the reply had been, yes, I know how I amgoing to vote, there would have been a further questionand, if so, whether it would have been, are you goingto vote for or against the Union. What actually occurredwas that, to Lindemann, his prounion sentiments wereso obvious and unconcealed and apparently proclaimedand adhered to without any apprehension, that he saidto Fredrickson that "it was quite obvious how [he] wasvoting because [he] was a union organizer" In effect,he was saying not only that he had made up his mindand knew how he was going to vote, but was saying,and did say, in effect, that it was obvious that he wasvoting for the union. It is quite clear, we believe, thatLindemann replied truthfully to the inquiry and did sowithout fear of reprisal.If, in total context, employer questioning was coercive,e.g.,asking an employee if he had signed a union cardand threatening discharge if he did not revoke; or questioningan employee in a situation where known unionists hadbeen discharged, we would not regard the fact that aquestioned union employee answered truthfully as disposi-tive of whether the questioning was coercive. However,the Board, in deciding whether polling of employees isillegal,appears to attach some importance to the actualor potential element of whether polled employees answertruthfully or not. InStruksnes Construction Co.,165 NLRBNo. 102, the Board stated that ".any attempt byan employer to ascertain employee views and sympathiesregarding unionism generally tends to cause fear of reprisalin the mind of the employee if he replies in favor ofunionism and, therefore, tends to impinge on his Section7 rights." Lindemann, of course, in our opinion, repliedstrongly in favor of unionism without fear of reprisal.Also, inStrucksnes,in referring to its original decisioninwhich it found the poll lawful, the Board noted asone of the factors in its initial decision the fact that "theevidence failed to establish that the employees answereduntruthfully but, even if they did, their answers did notresult from any threats of reprisal." In its later decisionthe Board did not repudiate the original criteria but indicatedthat, but for special circumstances at the time of remand,itwould have added additional criteria, (1) calling a meetingby the employer to advise employees of the purpose ofthe poll and (2) conducting the poll in a manner to preservevoter secrecy. Since the employer had not also satisfiedthese criteria, the Board indicated "Respondent's conductwould probably be found unlawful if this case was nowbefore us for initial determination under the new rule."Struksnesison its facts a polling case and the decisiondealswith polling.Blue Flash Express, Inc,145NLRB1368 was also a polling case. A poll is a canvass of allor of a representative number of employees as a groupor body. The criteria applicable to polling, in our opinion,may have some applicability to cases involving individualquestioning of an employee but they cannot be appliedmechanically to every situation where a supervisor asks483an employee a question pertaining to union sentiment orviews, regardless of the surrounding circumstances in theparticular case.As the Board inStrukesnes,referring toBlue Flash,said, the basic question was "whether a pollinterfereswith, restrains, or coerces employees" and theanswer " must be found in the record as a whole."To complete our analysis of the Fredrickson-Lindemannconversation we feel obliged to state our view as to whyLindemann was asked if he had decided how he was goingto vote. In short, if Fredrickson was not coercing Linde-mann, why did he ask him the question. In our opinion,in the light of all the evidentiary circumstances, it wasas obvious to Fredrickson as it was public and obviousto Lindemann that the latter was a union organizer andthat the odds were overwhelmingly against the possibilitythat Lindemann was, or would say that he was, opposedto the Union or would vote against it. What Fredricksonwas engaged in, in our opinion, was a conversational gambithoping that he might draw the employee into some discus-sion,brief or otherwise, about some of the advantagesor disadvantages of a union or that the employee mightask a question or make a statement along such lines andafford Fredrickson an opportunity to give some counterun-ion points.J9 Although the possibility of achieving anythingwas remote, Fredrickson had nothing to lose But Linde-mann, in response to Fredrickson's question, by comingout strongly for the Union, obliterated any possible discus-sion unless Fredrickson chose to argue with him or threatenhim because of such a position Fredrickson then, andsomewhat confirmatory of our view of what the wholeepisodewas all about, said, in substance, well, if youhave any questions or want some particular informationabout the matter, I will be glad to respond. We do notfind that the Fredrickson-Lindemann incidenlit constituteda violation of Section 8(a)(1) of the Act.There was considerable testimony about statements madeby Supervisor Haley in meetings with groups of employeesin the April-May 1969 periodHaley states that he expressed the view that a unionwas not necessary at the plant He read or passed aroundan article from a Kansas City newspaper about the factthat the Royal Company was closing its Springfield, Missouriplant, because of world-wide competition in its productand because of increased costs at its Springfield plant.The article also said that a strike of union workers atthe plant had tied up production for 2 months. Haleyindicated that the strike and the excessive demands ofthe union had left the Company unable to compete inthemarket 60 The Trial Examiner is of the opinion thatthe foregoing did not exceed the bounds of Section 8(c)of the ActIn his talks Haley mentioned the possibility of strikeswhere an employer and union did not agree in negotiations.He said that Olin was a hard negotiator and that there" The Company, of course, was admittedly campaigning for a no-union vote10In his brief, the General Counsel states that in a case or casesinvolving Royal there was no allegation that the plant was forced toclose because of union demands Assuming that this is the fact, wedo not regard it as diapositive of the matter we are considering 484DECISIONS OFNATIONALLABOR RELATIONS BOARDhad been several strikes at the Company's unionized Chatta-nooga plant In the event of a strike, he said the Companywould probably try to maintain production at some levelwith the help of supervisorsWe do nol find the mentionof the possibility of a strike and the other factors aforemen-tioned to have exceeded the bounds of free speech orthat they constituted threats."Haley had copies of union contracts with him at someof his meetings and he compared wages therein with wagesat the Sedalia plantHe also said that since the Unionwas based in Kansas City, employees in Sedalia couldnot expect much service on their particular problems, hesaid that members at Sedalia could be called out in asympathy strike if there was a strike elsewhereA General Counsel witness, Kurtz, testified that Haleysaid he belonged to the NFO which he said was a kindof a union; that Haley also said that he did not knowwhat would come of the union movement, that it mightdie out or pick up; that if there were any raises he hopedthemen would get them because he would then receivea raise that was as good or better White, also a GeneralCounsel witness, testified that Haley said that he belongedto a sort of a union and that the men should do whatwas best for their own interest and that he was for themsince the more they received, the more he receivedWhitestates that Haley, in one talk, stated that it was the plantelectrical maintenance employees who were principally inter-ested in having the I.B.E W and that the Union wouldnot benefit others.White also states that Haley referredto the plant electrical employees as S O.B.'s who werenotworth what they were being paidWe do not findthat these references to the electrical employees wereillegalor that they created an impression of surveillance. Theelectrical employees wore union buttons at work, they wereprominent and activein organizingand did not concealtheir union sympathiesWe find no creation of an impressionof surveillance by Haley or other management people,42and we believe that an opinion, whether true or not, thatthere was a basic affinity or attraction for the I.B.E.W.on the part of electrical workers was not illegalNordo we find any otherillegalstatements among thosedescribed in this and in the proceeding paragraphHaley testified that he spoke about the Company's annualwage evaluation, in July The evaluation, described in thehandbook, was part of the policy to keep wages competitivewith those in the area.He saidthat if the Companywas a good-faith Company,as itsaid it was, it wouldtake increases in the cost of living index into considerationat the wage evaluation; but, if a union had a contractfor 3 years, there would be no cost of living adjustmentuntil the contract expired unless there was a wage reopenerprovision in the contract. White testified credibly that Haleyhad said that he was confident that Olin would considerand give a cost of living adjustment under its wage evalua-" What Haley and other management people said about existing benefitsand that all would have to be renegotiated has been discussed at anotherpoint of this decision" There is, in our opinion, no substantial evidence that Fredricksonor Candler engaged in ,urvedlance or created an impretioon of surveillanceabout cards or otherwisetion.He states that Haley pointed out that the employeesnow had their wages evaluated every year but that, ifthere was a union, the contract would fix the wages forthe period of its term. Gorden, an employee witness, testifiedcredibly that Haley had said that we would probably receivea cost of living increase under the July wage evaluation,that he pointed out that, when there was a 2 or 3 yearcontract, you did not receive benefits adjustments as rapidlyas under present conditions. Hoos, another employee wit-ness, testified that when Haley was asked about the Companypolicy for a July wage adjustment, he said that if theUnion came in the employees would probably never findout what the Company would have done.Insofar as Haley expressed his views regarding the Compa-ny's annual wage evaluation as being quicker and moreflexible than the situation where wages are fixed for acontract period, we do not find any illegality 43 However,in equating the Company's annualwage evaluation as tanta-mount to a cost of living evaluation, Haley injected anelement not found in the company description of its wageevaluation policy. The latter was an evaluation to insurethat the Company was paying comparable wages to otherplants in the area. If cost of living increases had notbeen given by other plants, there was nothing in companypolicy referring to a commitment to grant increases solelybecause of increased living costs. There is no evidenceregarding cost of living increases having been given inthe area yet Haley spoke with great confidence that Olinin itsJuly evaluation would at least increase wages tomatch the rise in the cost of living As far as appears,this cost of living increase aspect has not existed as apolicy antedating the coming of the Union, but it appearedinHaley's talks to employees prior to the election, duringthe union campaign for recognition, and the Company'scampaign against such status In view of the increase inthe cost of living throughout 1969, of which everyonewas aware, it is evident that a matching cost of livingincrease under the existing nonunion no-contract state ofaffairs at the Company was a definite benefit. This benefit,defined and predicted by Haley, contrasted by direct implica-tionwith the detriment inherent with the advent of aunion when the policy would assertedly cease.We findthis aspect of Haley's talk to be in violation of Section8(a)(1) of the ActHaley testified that he told the employees that, witha union,there would be rigid job specifications and therewould be less flexibility in moving employees around thanatpresentAs a result more people would have to behired and, if there was a downturn in business, it probablywould result in layoffs. Hoos testified to the same effect.Kurtz testified that Haley had said that, under presentconditions, if there was a slowdown in production, mencould be moved from department to department but undera uniontherewould be layoffs. The Examiner believesthat, in substance Haley pointed out that there was a" in fact, unions, in denying responsibility for inflation and a wage-price spiral, claim that union wages, being fixed by contract, fall behindprice increases and then, when a contract comes up for negotiation,the union is attempting to catch up and there is in fact a price-wagespiral rather than the other way around OLIN CONDUCTORSgreater possibility of layoff in the event of a slowdownunder a union because a union required more rigid jobclassification descriptions and this made for less flexibilityinmoving people to different jobs.We regard this asan expression of opinion and open to counterargumentsand opinion from the Union and its supporters. We donot find itillegal.The Objections to the ElectionThe objections are as follows 442A The letter to employees of April 11, 1969 containsimplied threats of loss of existing benefits if the Unionischosen.The letter is General Counsel's Exhibit 12-0.We have discussed this and related aspects of the compa-ny's statements regarding benefits in our decision. We sustainthe objection.B.The booklet accompanying the above letter is anti-union and implies thatunionizationisa threat to jobsecurity.The Examiner is of the opinion that the bookletisprotected by Section 8(c) of the Act. We do not sustainthis objectionC. The letter of May 3, 1969 announces increased benefits,implied promises of benefits and misleading statements.The Examiner does not agree that the letter states orimplieswhat is asserted in the objection and is of theopinion that statements or implications therein are protectedby Section 8(c)We do notsustainthe objection3.Supervisors in interviews with employees threatenedreprisals and loss of benefits if they supported the Unionand were promised benefits if they did not. Also materialmisrepresentations of fact were madeWe sustain this objec-tion only to the extent of our findings and conclusionsregarding the company's statements on the subject of bene-fits, including, but not limited to, Supervisor Haley's state-ments regarding a cost of living increase in July 1969under existing pre-union and non-union policies4.At captive audience meetings with employees, theCompany solicited grievances, resolved grievances, or prom-ised that it would. Company also made promises of benefitsifUnion was rejected and threats of reprisal of loss ofbenefits if it was not rejected.We sustain this objectionto the extent found in our decision as to company statementsregardingbenefits and company solicitation and adjustmentof complaints and problems in context of expressed-companyconcern about employee dissatisfactions that led to unionmovement5Company accelerated wage increases for a substantialnumber of employees during pendency of election.Wedo not sustain this objection because we are not awareof evidenceto sustainit.If the reference is to backpayin prior down biddingsituations,we have discussed thisin our decisionat anearlier stage." We are not setting forth the objections verbatim in its brief, theUnion states "We rely on the same conduct to establish ourelection objections that the General Counsel has presented in supportof the unfair labor practice allegations" The Unionstates that it doesnot rely on objection 1 and 7 and did not litigate such objectionsat the hearingAccordingly,the Examiner does not sustain objections1and 74856During "the critical period herein" the Companyinstituted a benefit by payment of time and one-half forSunday work and made substantial increases in the employ-ees' thrift plan.The matters of time and one-half for Sunday work,and the increased contribution to the thrift plan, werenot alleged as unfair labor practices by the General Counseland he expressly so stated at the hearingIn late February or early March 1969, supervisors andpossibly some employees made it known to Candler thatthere was considerable dissatisfaction among employees onthe 21 turn not being paid time and one-half for SundayWork" Because it was company policy to pay as wellas,or better than, other employers in the area, Candlerchecked with several named companies and found thatPittsburgh-Corning did pay time and one-half for any Sun-day work as such On March 7, 1969, Candler wroteto Seymour, head of Olin Aluminum Division operations,whose office was in New York Candler advised Seymourof the broad based complaints he had received about failureto pay premium pay for Sunday work, he mentioned hissurvey of area firms and that Pittsburgh-Corning did paytime and one-half; he reminded Seymour of the Sedaliaplant's policy to pay comparable wages; and concluded-We plan to begin paying time and a half for Sundays,as such, subject to your comments I would appreciatehearing from you soon so that we can take theappropriate action.Between March 7 and 17 there was one or more telephoneconversations between Seymour and Candler on the abovematter On March 17, Seymour wrote to Candler confirming"our telephone conversation," and authorizing time anda half for Sunday work pursuant to the pledge to paycomparable wages. On March 17 and 18, Fredrickson andCandler held meetings at the plant loading dock with30-35 employees on the 21 turn It was announced thatthe Company, after checking, had ascertained that Pitts-burgh-Corning paid time and one-half for Sundays andthat Respondent would do likewise pursuant to its compara-bility pledge. Thereafter, apparently, it was not clear whenthe new pay policy became effective and, on March 19,Candler posted a notice referring to a misunderstandingabout the March 17 and 18 announcement and statingthat the effective date of the new pay was March 23,not April 1The Union points to the fact that there were unionmeetings in town on March 9 and 16 and that time anda half for Sunday work was one of the topics discussed.There is no evidence that the Company was aware ofthesemeetings on the dates they were held or that itknew what topics were discussed The Company's awarenessof the Union evidently began when leaflets were distributedon March 17 or 18 In any event, under all the circumstances,including Candler's clear recommendation to Seymour on" The 21 turn was a 4-shift arrangement by which, in effect, theplant operation involved was continuousAn employee's work periodon the 21 turn would run 7 days from, for instance, Wednesday This,of course,meant that he worked on Sunday as part of his normalwork period(the details of having 2 days off thereafter need not concernus) and he was not paid time and one-half for Sunday work 486DECISIONS OFNATIONALLABOR RELATIONS BOARDMarch 7, we believe the time and one-half decision antedatedtheUnion's appearanceWhen the matter was finalized,we do not regard it as unusual or illegal that the Companysought to communicate it promptly to the employees affect-ed. It, no doubt, was helpful to the Company to do so,but the Company was garnering the normal and legitimateadvantage arising from its March 7 decision and recommen-dation.The alternative was to delay or to withhold theannouncement because the Union was in the picture. With-holding a benefit for such a reason could have been viewedas a detriment or a deterrent because of union activity.We also believe that, since the company announcementto the employees, that time and one-half would be paidfor Sundays, occurred on March 17 and 18, and the unionpetition for certification was filed on March 20, the allegedimproper action antedated the petition and thereby renderedthe objection untimely under Board policy.We do notsustain the objection.The Olin Incentive Thrift Plan allowed for employeesto contribute certain percentages of their pay to the plan.Itwas part of the plan that the Company would contribute20 to 50 percent of its monthly earnings to the plan,with such contributions being invested in Olin commonstock.The exact percentage of company contribution wasto be determined prior to July 1 of each year by theBoard of Directors. The plan was not confined to Olin'sSedalia plant.Olin's Board of Directors, on March 27, 1969, approvedan increase in the corporation's contribution to the thriftplan from 30 to 35 percent, effective for the plan yearJuly 1, 1969, to June 30, 1970. Thereafter, various writtenannouncements to this effect went out from the corporatepresident on April 14, 1969, to heads of the various corporatedivisions and to staff members of management at the differ-ent plants, including Sedalia. About April 22 or 23, thefact that Olin's contribution to the thrift plan was beingincreased from 30 to 35 percent was evidently made knownat the Sedalia plantThe evidence regarding the thrift plan's history is ratherlimited in the record. Apparently, the plan was establishedon July 1, 1964. The increase in the Company's contributionto the plan in 1969 was the third such increase sincethe plan's inception. The Company's contribution to theplan had been 30 percent since July 1, 1967, which wouldindicate that 1967 was the most recent prior increaseThe Sedalia plant began operations in 1968.On the evidence before us, the increase in companycontribution on a multiplant basis was a normal businessaction,decided upon and dete;mined at the corporate,not the plant, level. Increases had been given in prioryears for reasons that, as far as appears, had nothingto do with union activity There is no evidence that warrantsa different conclusion as to 1969 and in the absence ofsome evidence of this nature, we are unable to rely onsuspicion or conjecture.°6 We do not sustain the objection.On the basis of the objections sustained it is recommendedthat the election be set aside." Possible areas of evidence in a situation such as was presentedwould be that it might be shown that in prioryearsthe Board ofDirectors met in JuneWhy did they meet in March in 1969 PerhapsCONCLUSIONS OF LAWFor reasons set forth at length in our decision, it hasbeen found that Respondent violated Section 8(a)(1) ofthe Act by its conduct and statements soliciting, expressinga willingness to rectify, and rectifying grievances and com-plaints of its employees, all in the context of a unionorganizational effort and a pending petition. It also hasbeen found that Respondent's statements to its employeesregarding the status of existing benefits, such as that bargain-ing would be from scratch and each benefit would haveto be renegotiated, in the event a union became collective-bargaining agent in the plant, were in violation of Section8(a)(1) of the Act It was further found that the statementsby Supervisor Haley regarding cost of living increases underexisting nonunion company policy were in violation inSection 8(a)(1) of the Act, as more fully described andfound in our decision.We also find that Respondent, "by engaging in the forego-ing conduct and refusing to recognize the Union as majorityrepresentative of its employees, violated Section 8(a)(5)and (1) of the Act "°"THE REMEDYThe evidence is clear and admitted, and we have sofound, that Respondent engaged in a campaign to defeatthe Union in the election. That this campaign was designedto,and did, undermine the support that a majority ofemployees had given to the Union when they signed clearand readily understandable authorization cards is also clear,inour opinion. The Union lost the election. The fact,thatRespondent waged a campaign against the Unionthatwas, in some respects, not illegal, does not alter thefact that Respondent also engaged in illegal conduct that,inour opinion, was effective, and it is not possible todistinguish the legal from the illegal in their effect uponthe employee voters The Union was defeated by an overallcampaign of legal and illegal tactics and statements, andbecause of this the election should be set aside.The more challenging problem is whether a bargainingorder should issue or whether the unfair labor practicesshould be remedied by what the Supreme Court has referreda very goodexplanationwas forthcoming, perhaps not Perhaps theBoard had always met in March Suppose it was shown that the corpora-tion's earnings in 1969 were less than in 1968, when, admittedly, noincrease in contribution was votedWhy the increase in 1969 But thereisno evidence along either the foregoing or any other related linethat appears in the record" InAll-Tronics, Inc,175 NLRB I10, there was 8(a)(I) conduct inthe face of a union majority, demand and refusal of recognition, andan election to which objections were sustained The allegations were8(a)(1) and(5) violations The case was initially decided on the Board'sstandards of good or bad-faith doubt and violations of Sec 8(a)(1) and(5) were found and an order to bargain issued In a supplemental decision,the Board reconsidered the case in the light of the Supreme Courtguidelinesset forth in theGisellcase, infraThe Board then foundonce more that there was a refusal to bargain in violation of Sec 8(a)(5)and (1) and reaffirmed its order to bargain The above quotation isfrom the Board Supplemental DecisionSee also the explication ofGisseland its application here under thecaption ofthe "TheRemedy" in the instant decision,infra. OLIN CONDUCTORS487to as the Board's traditional remedies and thereafter anew election or a rerun election be held. The matter isnot one of first impression and the governing authorityisN.L.R.B. v. Gissel Packing Co.,395 U.S. 575 (1969)The Court had little difficulty with the Board's authorityto issue a bargaining orderin 8(a)(5) situations "wherean employer has committed independent unfair labor prac-ticeswhich have made the holding a fair election unlikelyor which have in fact undermined a union's majority andcaused an election to be set aside." In context, at thisparticular point of the decision, the Court, in our opinion,in referring to conduct which has made the holding ofa fair election unlikely, is not dealing with a rerun electionsituation. It is speaking of a possibleinitialelection inthe face of independent unfair labor practices that havealready occurred.When the Court speaks of the situationwhere an election has been held and set aside, the contextof the paragraph indicates that it is referring to not onlyan election situation but also to one where the Unionhad a valid card majority Literally, in such a situation,theCourt stated that if the unfair labor practices hadundermined the Union's majority and caused the electionto be set aside, a bargaining order could appropriatelyissue.Does this mean that the nature of the unfair laborpractices, the possibility of their being remedied by a Boardremedial order, and the holding of a fair rerun election,are irrelevant considerations whenever the Board has reason-ably concluded that the unfair labor practices underminedthe Union majority and caused the election to be set aside?The Court's decision affords considerable basis for con-cluding that the answer to the foregoing question is affirma-tive. In the same paragraph in which it spoke of unfairlabor practices that undermined the Union and causedthe election to be set aside, the Court observed that "Ifthe Board could enter only a cease and desist order anddirect an election or a rerun, it would in effect be rewardingthe employer.."The Court went on to mention thetimelapses in the administrative process and the diminutionof opportunity to reverse the results of an initial electionin a rerunelection.Moreover, the Court appeared to implic-itly emphasize that its unqualified statement that the criticalfactor as to the propriety of a bargaining order was, whetherthe unfair labor practices had undermined the Union andcaused the election to be set aside, and not the natureof the unfair labor practices or their remediable or irremedia-ble nature. It did this by referring to a study of electioncases and observing that there appeared to be a differencein the effect of various types of unfair labor practicesand their remediable or irremediable quality Thus:The study shows further that certain unfair labor prac-tices are more effective to destroy election conditionsfor alongerperiod of time than others. For instance,in casesinvolving threats to close or transfer plantoperations, the Union won thererunonly 29% ofthe time, while threats to eliminate benefits or refuseto deal with the Union if elected seemed less irremedia-blewith the Union winning the rerun 75% of thetimeIt is apparent that either of the foregoing types of unfairlabor practices referred to in the study cited by the courtcould reasonably be found to haveundermined a unionand caused an election to be set aside but the Courtdid not qualify its statement regarding the propriety ofa bargaining order, when the unfair labor practices hadundermined the Union and caused an election to be setaside, by conditioning the statement on the nature of theunfair labor practice, its remediable or irremediable nature,or the possibility of a fair rerun election in lieu of abargainingorderFurther to emphasize this position theCourt said.If an employer has succeededin undermining a union'sstrength and destroying the laboratory conditions neces-sary for a fair election, he may see no need to violatea cease and desist order by further unlawful activity.The damage will have been done, and perhaps theonly fair way to effectuate employee rightsis toreestabl-ish the conditions as they existed before the employer'sunlawful campaign [in view of the next sentence itis clear that the conditions to be reestablished of whichthe Court speaks are not conditions for a rerun electionbut the condition where a majority of employees haddesignated, by cards, the Union as their collective-bargaining representative]. There is, after all, nothingpermanentin a bargainingorder ...The Court then goes on, as we read its decision, tomake reasonably clear that it has been discussing, abovedescribed, pervasive unfair labor practices and that practicesthat underminea union'smajority and result in the settingaside of an election are such, i e., pervasive.48 This is evidentfrom the Court's statement that-The only effect of our holding here is to approvethe Board use of the bargaining order in less extraordi-nary cases marked by less pervasive practices whichnonetheless still have the tendency to undermine majori-ty strength and impede the election forces.Itwillbe noted that in contrast to the first categorypreviously discussed by the Court in which the pervasiveunfair practices undermined majority strength, it is nowspeaking of less pervasive practices which have only "thetendency to undermine majority strength." The key factorin both categories is theunderminingof theunionmajority.In the first category, pervasive unfair practices underminethe union majority but in the second category, the unfairpractices, not being pervasive, have only a tendency to'"A lower court had admitted the possibility and appropriatenessof a bargaining order "in 'exceptional'casesmarked by 'outrageous'and 'pervasive'unfair labor practices[since]'their coercive effectscannot be eliminated by traditional remediesWe would assumethat these "exceptional," "outrageous,"and "pervasive"unfair labor prac-tices to which the lower court was referring were such steps as thedischarge of union adherents and organizers or blunt warnings of theplant closing if a union was voted in As we have endeavored to show,however, the Supreme Court,judging from what it said as describedheretofore,was not confining the propriety of a bargaining order toexceptional or outrageous unfair practices but stated that, if the unfairpractices were pervasive enough to have undermined a union majority,and to have resulted in the setting aside of the election, a bargainingorder was appropriateWe take pervasive in this connection to meanthat if the unfair practice was diffused to all the employee electorateor most of them and was with regard to a subject,or was of a nature,that it undermined their support of the union, then it is the pervasiveunfair practice of which the Court is speaking even though it maynot be outrageous in the sense of discharging all union activists andcoercion of that nature 488DECISIONSOF NATIONALLABOR RELATIONS BOARDundermine Also, in the first category, the pervasive practiceswhich undermined the majority, caused the election tobe set aside by this very fact, while, in the second categoryof less pervasive practices having a "tendency" to underminethemajority, they have only a tendency to impede theelection process but not necessarily to destroy it The thirdcategory, of which the Court speaks is ".a thirdcategory of minor or less extensive unfair labor practices,which,because of their minimal impact on the electionmachinery,will not sustain a bargaining order "d9With respect to the second category, above, "the lesspervasive practices whichhave the tendency to under-mine majority, strength and impede the election process,"the Court stated:If the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair election(or a fair rerun) by the use of traditional remedies,though present,is slight and that employee sentimentonce expressed through cards, would, on balance, bebetter protected by a bargaining order, then such anorder should issueThe Court, then, in remanding three of the cases to theBoard,for a finding in a specific area, indicates that,absent an affirmative finding that"an electionwoulddefi-nitelybe a more reliable test of the employees' desiresthan the card count taken before the unfair labor practicesoccurred," the Board's authority, if not, possibly, its obliga-tion, to issue a bargaining order, is manifest(Emphasissupplied) 50The evidence in the instant case has convinced the Exam-iner that Respondent's unfair labor practices,in conjunctionwith other statements and activities that were antiunionbut not illegal, effectively undermined the Union's majorityand warrant the setting aside of the election If the matterof remedy was one of first impression, we would recommendthat the election be set aside; that a cease and desistand affirmative statement order be issued to remedy theunfair labor practices, since we consider them remediable;and that a rerun election be conducted at an appropriatetimeHowever, the applicable guidelines are to be foundin theGisselPackingcase,above, and we apply thosestandards to the matter of appropriate remedyWe have described the three categories of unfair laborpractices set forth in the Court's decision. In our opinion," In connectionwith the third categorywe believe thatthe Court'sdescription thereof again makes clearthe crux of the firstand secondcategoriesThe first category,involving undermining the existingmajority,had a maximumand destructiveimpact on theelectionmachinery, thesecond category involved practicesonly tendingto undermine majorityand only tending to impede the electionmachinery, the third categoryinvolved minor unfair practices not undermining the majority and havinga minimal impact on the election machinery'° "Nor did it [the Board]make a finding that,even though traditionalremediesmight be able to ensure a fair election,there was insufficientindication that an election (or a rerun in General Steel)would definitelybe a more reliabletest of theemployees'desires thanthe card counttaken before the unfairlabor practicesoccurredWe think itpossiblethat the requisitefindings were implicit in the Board's decisions belowto issue bargainingorders(and to set aside the election in GeneralSteel) " The Courtwent on to say that because the Board's practiceat the time required it to phrase its findings in terms ofan employer'sgood- or bad-faithdoubts,itwas remanding"these [3] cases to theBoard for proper findings [of the nature indicatedby the Court, above] "the instant case does not fit into the third category andwe therefore eliminate it from further consideration onthe question of remedy.51In our opinion,the instant unfair labor practices fallin category one of the Court's decision since the unfairpracticeswere pervasive and, in our opinion, the unfairpractices "in fact undermined a union's majority and causedan election to be set aside." The unfair labor practiceswere the soliciting of grievances and complaints and express-ing a willingness to correct them at general meetings reach-ing the entire employee electorate,and correcting them,all in a context of express reference to the union campaign;and the Respondent's written and oral statements to allthe employee electorate,regarding existing benefits, werepervasive and did undermine the Union's majority andcaused the election to be set aside. For reasons previouslyset forth in our analysis of theGisseldecision,we donot read that decision as defining outrageousness or heinous-ness as necessary ingredients of cases falling within categoryoneWe do not view the instant unfair labor practicesas brutal or outrageous such as outright discharges ofunion adherents or threats to close the plant but we donot regard them as minor infractions and we find themto have been pervasive among the entire electorate andto have been material factors in undermining the Unionand nullifying the election."Since, from our reading ofGissel,a factual situation,as here, that falls within category one, merits or requiresa bargaining order as the appropriate remedy, we so recom-mend.Although we believe that the instant facts place thecase within category one, above, we will discuss the possibleapplicability of category two (approval of "the Board'suse of the bargaining order in less extraordinary casesmarked by less pervasive practices which nonetheless stillhave the tendency to undermine majority strength andimpede the election processes").We would agree that thiscase is "less extraordinary,"than some,both as the term"extraordinary"isusually understood or even in the senseof being less extraordinary because less outrageous.Wedo not agree that the unfair practices here were "lesspervasive" than pervasive practices falling under categoryone.The instant practices,inour opinion,were aboutas pervasive as any unfair practices could be They reachedthe entire employee electorate and did so effectivelyWedo not agree that the instant unfair practices had simply"a tendency to undermine majority strength." We are per-51"a third category of minor orless extensive unfair laborpracticeswhich, because oftheir minimal impact on the election machinery,will not sustain a bargaining order" Gissel, above" We have spoken earlier of the connotationof the word "pervasive"as used by the CourtBy way of further amplification,we note thatin describingthe thirdcategoryof unfairpractices the court used thewords"minor or less extensive unfair labor practices[with] minimalimpact on the election machinery" Obviously,the terms "extensive"and "pervasive" convey thesame basic thought Extensive or pervasiveunfair practicesrefer to thereach or the range or the number of employeesaffectedif the practices,although extensive,have littleimpact anddo not reach areas of material employee sensitivity, they will notunderminethe union Pervasive practices are both extensive in reach and of anature to underminetheUnion and nullifythe electionThey neednot be "outrageous " OLIN CONDUCTORSsuaded and convinced that the unfair practices were materialfactors in undermining the union majority and that, inconjunction with other aspects of the antiunion campaignthat were not illegal, the union majority was undermined.Nor would we agree that the unfair practices had onlya "tendency toimpede the election processes." Inour opinion, the unfair practices, by undermining the unionmajority, frustrated and nullified the election, the electionprocess.Assume, however,arguendo,that the instant facts some-how place the case within category two. Applying theGisselstandards to situations that are found to belongin category two, it would be our opinion that, with theuse of traditional remedies, a fair rerun election wouldbe feasible and would be feasible in the instant case, ifit is in category two However, even this posture, in ouropinion, would not be possible here in view of an additionalamplification by the Court regarding category two situationsWe believe that it would be difficult not to find that"even though traditional remedies might be able to ensurea fair election, there was insufficient indication that anelection (or a rerun.)would definitely be a more reliabletest of the employees' desires than the card count takenbefore the unfair labor practices occurred " While we believethat a fair election is a better method of determiningemployee desires than a card count, we cannot definitelystate that, after unfair labor practices are remedied bytraditionalmethods and thus we "might be able to ensurea fair election," that a rerun election "would definitelybe a more reliable test of the employees' desires thanthe card count taken before the unfair labor practicesoccurred " Employees' desires, like any human desires,are fairly complicated and difficult to divine.We believean election would be the more reliable test but, underall the circumstances posed, we would hesitate to say thatthe election would "definitely" be the more reliable testthan would the voluntary cards, signed before any unfairlabor practicesWhat lingering or subliminal effect thelatter might have, we do not knowIn circumstances such as the Court was discussing, itisfairly clear that by positing the necessity of a findingof the above nature, the Court has placed the burdenon those, including the Board, who might opt for traditionalremedial action and a rerun election in category two situa-tions.The Court could have placed the burden differently,towit, unless the Board found that reliance on thecardcount"would definitely be a more reliable test of theemployee's desires" than a fair election after the unfairpractices had been remedied, then an election would beappropriate. Instead, and, we assume, not inadvertentlybut deliberately, since the Court was setting forth a standardor criteria to be met, the Court's formulation places theburden in the other direction and unless it is found thatanelection"would definitely be the more reliable testof the employees' desires" than the pre-unfair labor practicecard count, the latter presumably prevails and there isno rerun election 57" It does not follow that if we are unable to find that an electionwould definitely be a more reliable test of employee desires, that wewould therefore find, or that it follows, that the failure to find the489Accordingly, pursuant toGisseland pursuant to anyreasonably applicableGisselstandard as defined by theCourt, it is our opinion, that a bargaining order mustbe,and is, the appropriate remedy in the instant caseWe accordingly recommend such an orderWe also recommend that Respondent cease and desistfrom its unfair labor practices and recognize and bargainwith the Union, upon request, as the exclusive bargainingrepresentative of employees in the appropriate unit.Wedeny the Union's motion for additional relief as set forthin its motionWe are not persuaded that such additionalrelief is appropriate.RECOMMENDED ORDERUpon the above findings of fact and conclusions of lawand upon the entire record, it is recommended that OlinConductors, Olin Mathieson Chemical Corporation, its offi-cers, agents, successors, and assigns, shallICease and desist from-(a)Refusing to recognize and to bargain collectivelywith the Union as the exclusive representative of its employ-ees in the appropriate unit described hereinabove in thedecision with respect to wages, hours, and other conditionsof employment.(b) Soliciting complaints and grievances from its employ-ees, in a context of union organizational activity, for thepurpose of removing or rectifying, and by removing orrectifying in whole or in part, such complaints and griev-ances that may have led employees to support the Union(c) Stating to employees by a combination of writtenand oral means that the advent of a union would meanthat all existing benefits would have to be negotiated forfrom scratch and that, in effect, unless the Union wassuccessful in renegotiating each existing benefit and havingthem placed in effect, such benefits would not exist inasmuchas the negotiations would have started from scratch insofaras benefits were concerned(d) Stating to employees for the first time and at atime when a union organizational campaign and a petitionfor certification were pending that, in July 1969, absenta union presence in the plant as bargaining agent, at leasta cost of living increase would be given pursuant to anestablished wage evaluation procedure although such wageevaluation program had theretofore made no claim to beinga cost of living escalator provision but merely a programto maintain wages and conditions of employment at levelscomparable to those in other plants in the area.(e) In any like or related manner, interfering with, restrain-ing,or coercing its employees in the exercise of theirrights under Section 7 of the Act2.Take the following affirmative action to effectuatethe policies of the Actforegoing is equivalent to a finding that a card check would definitelybe (or is) a more reliable test of employee desires than an electionHowever, for all practical purposes, the Court, by placing the burdenin the election path, has in effect, made the card check an almostimpregnable determinant of employee desires in category two situationsWe would be inclined to believe that almost all rerun elections, afterthe use of traditional remedies, will be found in category three situations,and not in other categories 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Upon request, recognize and bargain collectively withtheUnion as the exclusive bargaining representative ofits employees in the appropriate unit(b)Post at its Sedalia,Missouri, plant, copies of thenotice attached marked "Appendix."54 Copies of said notice,on forms to be provided by the Regional Director forRegion 17, shall, after being signed, be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customar-ily postedReasonable steps shall be taken by Respondentto insure that said notices are not defaced or coveredby other material.(c)Notify the aforesaid Regional Director, in writing,within 20 days from the service of this decision and recom-mended order, what steps Respondent has taken to complyherewith."IT IS RECOMMENDED that the election held on May7 and 8, 1969, in Case 17-RC-5999, be set aside" In the event no exceptions are riled as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulation,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelationsBoard" shall bechanged to read "Posted Pursuantto a Judgmentof the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard "51 If these Recommendations are adopted by theBoard,this provisionshall be modified to read "Notify the Regional Director for Region17, in writing within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial, at which the Company, the Union, andthe General Counsel of the National Labor Relations Board,were represented by attorneys and called and examinedwitnesses and introduced evidence, the Trial Examiner,who heard the evidence, has issued a decision in whichhe found that the Company had engaged in certain violationsof the National Labor Relations Act and, to correct theviolations,he recommended certain action to be takenby the Company.In essence, it was found that the Union, the IBEW, hadreceived valid signed authorizations from a majority ofthe employees in the unit; that the Union so informedthe Company; and requested that the Company recognizethe Union as the employees' collective-bargaining representa-tive; the Company refused; thereafter an election was sched-uled and held, the Union lost the election; it was foundthat after the Union had received authorizations from amajority of the employees and before the election, theCompany campaigned against the Union, and in importantrespects, committed unfair labor practices as part of thecampaign, it was found that the unfair labor practiceswere a material factor in undermining the support thata majority of the employees had given to the Union initiallyand were a material factor in causing a majority of theemployees to vote against the Union.To remedy the situation brought about by the Company'sunfair labor practices, a decision of the United StatesSupreme Court, dealing with similar situations in othercases, has prescribed the remedy, and the Trial Examinerhere has prescribed the same remedy, which is that theCompany cease its unfair practices and recognize and bar-gain with the Union as the collective-bargaining agent ofallemployees in the unit because the Union had beendesignated by a majority of the unit employees as theirrepresentative unitl the Company undermined such employ-ee support by its unfair labor practices. Accordingly, youare advised that:WE WILL, upon request, recognize and bargain col-lectivelywith Local 124, International Brotherhoodof ElectricalWorkers, AFL-CIO, as the exclusive bar-gaining representative of employees in the appropriateunit. The unit is.Allproductionandmaintenanceemployees,including group leaders, shop service mechanics,die reamers, shipping, receiving and store roomemployees employed by the Company at its Sedalia,Missouri, plant, but excluding laboratory techni-cians,office-clericalemployees,professionalemployees, guards and supervisors as defined inthe National Labor Relations Act.WE WILL NOT advise employees, when a unioncampaign is going on and when an election is pending,that they will receive at least a cost of living wageincrease as a result of a wage evaluation, when, priorto the union campaign, neither in the Company'semployee handbook nor elsewhere, was there provisionthat the employees had a cost of living escalator aspart of their employment conditions.WE WILL NOT, as part of a campaign against aunion, solicit employees to tell management of anycomplaints and grievances employees had that mighthave led them to support a union, for the purposeof enabling management to remedy such complaintsand grievances and thus demonstrate that managementand not a union was the party to whom they shouldgive allegiance and that a union was completely unnec-essary.WE WILL NOT inform employees, in writing ororally, that if a union becomes the bargaining agent,allexisting benefits will have to be negotiated fromscratch and that unless the Union is able to successfullyrenegotiate each existing benefit, the said benefit willhave ceased since the negotiations on benefits wouldhave started from scratch or from zero benefits.WE WILL NOT in any other like or related mannerinterferewith, restrain, or coerce employees n theexercise of their rights under the law OLIN CONDUCTORS491OLIN CONDUCTORS,OLINThis is an official notice and must not be defaced byMATHIESON CHEMICALanyone.CORPORATIONThis notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withDatedByitsprovisionsmay be directed to the Board'sOffice, 610(Representative)Federal Building,601 East 12th Street, Kansas City, Mis-(Title)souri 64106, Telephone 816-374-5181.